
  

113 S1329 PCS: Department of Commerce Appropriations Act, 2014
U.S. Senate
2013-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



    II
    Calendar No. 141
    113th CONGRESS
    1st Session
    S. 1329
    [Report No.
		  113–78]
    IN THE SENATE OF THE UNITED
		  STATES
    
      July 18, 2013
      
        Ms. Mikulski, from the
			 Committee on
			 Appropriations, reported the following original bill; which
			 was read twice and placed on the calendar
    
    A BILL
    Making appropriations for Departments of
		  Commerce and Justice, and Science, and Related Agencies for the fiscal year
		  ending September 30, 2014, and for other purposes.
  
  
    
      That the following sums are appropriated,
			 out of any money in the Treasury not otherwise appropriated, for Departments of
			 Commerce and Justice, and Science, and Related Agencies for the fiscal year
			 ending September 30, 2014, and for other purposes, namely:
    
    
      I
      Department of Commerce
      
        International Trade
		  Administration
      
      
        Operations and Administration
        For necessary expenses for international
		  trade activities of the Department of Commerce provided for by law, to carry
		  out the SelectUSA Initiative as provided by Executive Order 13577 of June 15,
		  2011, and for engaging in trade promotional activities abroad, including
		  expenses of grants and cooperative agreements for the purpose of promoting
		  exports of United States firms, without regard to sections 3702 and 3703 of
		  title 44, United States Code; full medical coverage for dependent members of
		  immediate families of employees stationed overseas and employees temporarily
		  posted overseas; travel and transportation of employees of the International
		  Trade Administration between two points abroad, without regard to section 40118
		  of title 49, United States Code; employment of Americans and aliens by contract
		  for services; rental of space abroad for periods not exceeding 10 years, and
		  expenses of alteration, repair, or improvement; purchase or construction of
		  temporary demountable exhibition structures for use abroad; payment of tort
		  claims, in the manner authorized in the first paragraph of section 2672 of
		  title 28, United States Code, when such claims arise in foreign countries; not
		  to exceed $294,300 for official representation
		  expenses abroad; purchase of passenger motor vehicles for official use abroad,
		  not to exceed $45,000 per vehicle; obtaining
		  insurance on official motor vehicles; and rental of tie lines,
		  $500,000,000, to remain available until
		  September 30, 2015, of which $9,439,000 is to be
		  derived from fees to be retained and used by the International Trade
		  Administration, notwithstanding section 3302 of title 31, United States Code: 
		  Provided, That, of amounts provided
		  under this heading, not less than $16,400,000
		  shall be for China antidumping and countervailing duty enforcement and
		  compliance activities: 
		  Provided further, That
		  the provisions of the first sentence of section 105(f) and all of section
		  108(c) of the Mutual Educational and Cultural Exchange Act of 1961 (22 U.S.C.
		  2455(f) and 2458(c)) shall apply in carrying out these activities; and that for
		  the purpose of this Act, contributions under the provisions of the Mutual
		  Educational and Cultural Exchange Act of 1961 shall include payment for
		  assessments for services provided as part of these
		  activities.
      
      
        Bureau of Industry and
		  Security
      
      
        Operations and Administration
		  
        For necessary expenses for
		  export administration and national security activities of the Department of
		  Commerce, including costs associated with the performance of export
		  administration field activities both domestically and abroad; full medical
		  coverage for dependent members of immediate families of employees stationed
		  overseas; employment of Americans and aliens by contract for services abroad;
		  payment of tort claims, in the manner authorized in the first paragraph of
		  section 2672 of title 28, United States Code, when such claims arise in foreign
		  countries; not to exceed $13,500 for official
		  representation expenses abroad; awards of compensation to informers under the
		  Export Administration Act of 1979, and as authorized by section 1(b) of the Act
		  of June 15, 1917 (40 Stat. 223; 22 U.S.C. 401(b)); and purchase of passenger
		  motor vehicles for official use and motor vehicles for law enforcement use with
		  special requirement vehicles eligible for purchase without regard to any price
		  limitation otherwise established by law,
		  $112,095,000, to remain available until
		  expended: 
		  Provided, That the provisions of
		  the first sentence of section 105(f) and all of section 108(c) of the Mutual
		  Educational and Cultural Exchange Act of 1961 (22 U.S.C. 2455(f) and 2458(c))
		  shall apply in carrying out these activities: 
		  Provided further, That
		  payments and contributions collected and accepted for materials or services
		  provided as part of such activities may be retained for use in covering the
		  cost of such activities, and for providing information to the public with
		  respect to the export administration and national security activities of the
		  Department of Commerce and other export control programs of the United States
		  and other governments.
      
      
        Economic development
		  administration
      
      
        Economic development assistance
		  programs
        For grants for
		  economic development assistance as provided by the Public Works and Economic
		  Development Act of 1965; for grants authorized by section 27 of the
		  Stevenson-Wydler Technology Innovation Act of 1980; and for trade adjustment
		  assistance, $237,332,000, to remain available
		  until expended, of which $25,000,000 shall be
		  for regional innovation programs under section 27 of the Stevenson-Wydler
		  Technology Act of 1980: 
		  Provided, That notwithstanding
		  section 27(d)(7) of the Stevenson-Wydler Technology Innovation Act of 1980 (15
		  U.S.C. 3722(d)(7)), amounts made available in prior appropriation Acts for the
		  purpose of guarantying loans for science park infrastructure shall be available
		  to enter into guarantees of such loans after September 30,
		  2013.
      
      
        Salaries and expenses
        For necessary expenses of administering the
		  economic development assistance programs as provided for by law,
		  $38,913,000: 
		  Provided, That these funds may be
		  used to monitor projects approved pursuant to title I of the Public Works
		  Employment Act of 1976, title II of the Trade Act of 1974, and the Community
		  Emergency Drought Relief Act of 1977.
      
      
        Minority Business Development
		  Agency
      
      
        Minority Business Development
        For necessary expenses of the Department of
		  Commerce in fostering, promoting, and developing minority business enterprise,
		  including expenses of grants, contracts, and other agreements with public or
		  private organizations,
		  $29,286,000.
      
      
        Economic and statistical
		  analysis
      
      
        Salaries and expenses
        For necessary expenses, as authorized by
		  law, of economic and statistical analysis programs of the Department of
		  Commerce, $104,048,000, to remain available
		  until September 30, 2015.
      
      
        Bureau of the
		  census
      
      
        Salaries and expenses
        For necessary expenses for collecting,
		  compiling, analyzing, preparing and publishing statistics, provided for by law,
		  $256,048,000: 
		  Provided, That, from amounts
		  provided herein, funds may be used for promotion, outreach, and marketing
		  activities.
      
      
        Periodic censuses and
		  programs
        For necessary
		  expenses for collecting, compiling, analyzing, preparing and publishing
		  statistics for periodic censuses and programs, provided for by law,
		  $726,436,000, to remain available until
		  September 30, 2014: 
		  Provided, That
		  $716,436,000 is appropriated from the general
		  fund and $10,000,000 is derived from available
		  unobligated balances from the Census Working Capital Fund: 
		  Provided further, That
		  from amounts provided herein, funds may be used for promotion, outreach, and
		  marketing activities: 
		  Provided further, That
		  within the amounts appropriated, $1,000,000
		  shall be transferred to the Office of Inspector General account
		  for activities associated with carrying out investigations and audits related
		  to the Bureau of the Census.
      
      
        National telecommunications and information
		  administration
      
      
        Salaries and expenses
        For necessary expenses, as provided for by
		  law, of the National Telecommunications and Information Administration (NTIA),
		  $52,122,000, to remain available until September
		  30, 2015: 
		  Provided, That, notwithstanding 31
		  U.S.C. 1535(d), the Secretary of Commerce shall charge Federal agencies for
		  costs incurred in spectrum management, analysis, operations, and related
		  services, and such fees shall be retained and used as offsetting collections
		  for costs of such spectrum services, to remain available until expended: 
		  Provided further, That
		  the Secretary of Commerce is authorized to retain and use as offsetting
		  collections all funds transferred, or previously transferred, from other
		  Government agencies for all costs incurred in telecommunications research,
		  engineering, and related activities by the Institute for Telecommunication
		  Sciences of NTIA, in furtherance of its assigned functions under this
		  paragraph, and such funds received from other Government agencies shall remain
		  available until expended.
      
      
        Public telecommunications facilities,
		  planning and construction
        For
		  the administration of prior-year grants, recoveries and unobligated balances of
		  funds previously appropriated are available for the administration of all open
		  grants until their expiration.
      
      
        United states patent and trademark
		  office
      
      
        Salaries and
		  expenses
      
      
        (including transfers of
		  funds)
        For necessary expenses
		  of the United States Patent and Trademark Office (USPTO) provided for by law,
		  including defense of suits instituted against the Under Secretary of Commerce
		  for Intellectual Property and Director of the USPTO,
		  $3,024,000,000, to remain available until
		  expended: 
		  Provided, That the sum herein
		  appropriated from the general fund shall be reduced as offsetting collections
		  of fees and surcharges assessed and collected by the USPTO under any law are
		  received during fiscal year 2014, so as to result in a fiscal year 2014
		  appropriation from the general fund estimated at
		  $0: 
		  Provided further, That
		  during fiscal year 2014, should the total amount of such offsetting collections
		  be less than $3,024,000,000 this amount shall be
		  reduced accordingly: 
		  Provided further, That
		  any amount received in excess of $3,024,000,000
		  in fiscal year 2014 and deposited in the Patent and Trademark Fee Reserve Fund
		  shall remain available until expended: 
		  Provided further, That
		  the Director of USPTO shall submit a spending plan to the Committees on
		  Appropriations of the House of Representatives and the Senate for any amounts
		  made available by the preceding proviso and such spending plan shall be treated
		  as a reprogramming under section 505 of this Act and shall not be available for
		  obligation or expenditure except in compliance with the procedures set forth in
		  that section: 
		  Provided further, That
		  any amounts reprogrammed in accordance with the preceding proviso shall be
		  transferred to the United States Patent and Trademark Office Salaries and
		  Expense account: 
		  Provided further, That
		  from amounts provided herein, not to exceed $900
		  shall be made available in fiscal year 2014 for official reception and
		  representation expenses: 
		  Provided further, That
		  in fiscal year 2014 from the amounts made available for Salaries and
		  Expenses for the USPTO, the amounts necessary to pay (1) the difference
		  between the percentage of basic pay contributed by the USPTO and employees
		  under section 8334(a) of title 5, United States Code, and the normal cost
		  percentage (as defined by section 8331(17) of that title) as provided by the
		  Office of Personnel Management (OPM) for USPTO's specific use, of basic pay, of
		  employees subject to subchapter III of chapter 83 of that title, and (2) the
		  present value of the otherwise unfunded accruing costs, as determined by OPM
		  for USPTO's specific use of post-retirement life insurance and post-retirement
		  health benefits coverage for all USPTO employees who are enrolled in Federal
		  Employees Health Benefits (FEHB) and Federal Employees Group Life Insurance
		  (FEGLI), shall be transferred to the Civil Service Retirement and Disability
		  Fund, the FEGLI Fund, and the FEHB Fund, as appropriate, and shall be available
		  for the authorized purposes of those accounts: 
		  Provided further, That
		  any differences between the present value factors published in OPM's yearly 300
		  series benefit letters and the factors that OPM provides for USPTO's specific
		  use shall be recognized as an imputed cost on USPTO's financial statements,
		  where applicable: 
		  Provided further,
		  That, notwithstanding any other provision of law, all fees and surcharges
		  assessed and collected by USPTO are available for USPTO only pursuant to
		  section 42(c) of title 35, United States Code, as amended by section 22 of the
		  Leahy-Smith America Invents Act (Public Law 112–29): 
		  Provided further, That
		  within the amounts appropriated, $2,000,000
		  shall be transferred to the Office of Inspector General account
		  for activities associated with carrying out investigations and audits related
		  to the USPTO.
      
      
        National institute of standards and
		  technology
      
      
        Scientific and technical research and
		  services
        For necessary
		  expenses of the National Institute of Standards and Technology (NIST),
		  $703,000,000, to remain available until
		  expended, of which not to exceed $9,000,000 may
		  be transferred to the Working Capital Fund: 
		  Provided, That not to exceed
		  $5,000 shall be for official reception and
		  representation expenses: 
		  Provided further, That
		  NIST may provide local transportation for summer undergraduate research
		  fellowship program participants.
      
      
        Industrial technology
		  services
        For necessary
		  expenses for industrial technology services,
		  $184,507,000, to remain available until
		  expended, of which $153,078,000 shall be for the
		  Hollings Manufacturing Extension Partnership, and of which
		  $31,429,000 shall be for the Advanced
		  Manufacturing Technology Consortia.
      
      
        Construction of Research
		  Facilities
        For construction of
		  new research facilities, including architectural and engineering design, and
		  for renovation and maintenance of existing facilities, not otherwise provided
		  for the National Institute of Standards and Technology, as authorized by
		  sections 13 through 15 of the National Institute of Standards and Technology
		  Act (15 U.S.C. 278c–278e), $60,040,000, to
		  remain available until expended: 
		  Provided, That the Secretary of
		  Commerce shall include in the budget justification materials that the Secretary
		  submits to Congress in support of the Department of Commerce budget (as
		  submitted with the budget of the President under section 1105(a) of title 31,
		  United States Code) an estimate for each National Institute of Standards and
		  Technology construction project having a total multi-year program cost of more
		  than $5,000,000 and simultaneously the budget
		  justification materials shall include an estimate of the budgetary requirements
		  for each such project for each of the five subsequent fiscal
		  years.
      
      
        National oceanic and atmospheric
		  administration
      
      
        Operations, research, and
		  facilities
      
      
        (including transfer of funds)
        For necessary expenses of activities
		  authorized by law for the National Oceanic and Atmospheric Administration,
		  including maintenance, operation, and hire of aircraft and vessels; grants,
		  contracts, or other payments to nonprofit organizations for the purposes of
		  conducting activities pursuant to cooperative agreements; and relocation of
		  facilities, $3,296,254,000, to remain available
		  until September 30, 2015, except that funds provided for cooperative
		  enforcement shall remain available until September 30, 2016: 
		  Provided, That fees and donations
		  received by the National Ocean Service for the management of national marine
		  sanctuaries may be retained and used for the salaries and expenses associated
		  with those activities, notwithstanding section 3302 of title 31, United States
		  Code: 
		  Provided further, That
		  in addition, $115,000,000 shall be derived by
		  transfer from the fund entitled Promote and Develop Fishery Products and
		  Research Pertaining to American Fisheries, which shall only be used for
		  fishery activities related to the Saltonstall-Kennedy Grant Program,
		  Cooperative Research, Annual Stock Assessments, Survey and Monitoring Projects,
		  Interjurisdictional Fisheries Grants, and Fish Information Networks: 
		  Provided further, That
		  of the $3,417,254,000 provided for in direct
		  obligations under this heading $3,296,254,000 is
		  appropriated from the general fund, $115,000,000
		  is provided by transfer and $6,000,000 is
		  derived from recoveries of prior year obligations: 
		  Provided further, That
		  the total amount available for National Oceanic and Atmospheric Administration
		  corporate services administrative support costs shall not exceed
		  $223,335,000 and the amount provided for the
		  Department of Commerce Working Capital Fund shall not exceed
		  $38,074,000: 
		  Provided further, That
		  any deviation from the amounts designated for specific activities in the report
		  accompanying this Act, or any use of deobligated balances of funds provided
		  under this heading in previous years, shall be subject to the procedures set
		  forth in section 505 of this Act: 
		  Provided further, That
		  in addition, for necessary retired pay expenses under the Retired Serviceman's
		  Family Protection and Survivor Benefits Plan, and for payments for the medical
		  care of retired personnel and their dependents under the Dependents Medical
		  Care Act (10 U.S.C. 55), such sums as may be
		  necessary.
      
      
        Procurement, acquisition and
		  construction
        For procurement,
		  acquisition and construction of capital assets, including alteration and
		  modification costs, of the National Oceanic and Atmospheric Administration,
		  $2,084,134,000, to remain available until
		  September 30, 2016, except that funds provided for construction of facilities
		  shall remain available until expended: 
		  Provided, That of the
		  $2,091,134,000 provided for in direct
		  obligations under this heading, $2,084,134,000
		  is appropriated from the general fund and
		  $7,000,000 is provided from recoveries of prior
		  year obligations: 
		  Provided further, That
		  any deviation from the amounts designated for specific activities in the report
		  accompanying this Act, or any use of deobligated balances of funds provided
		  under this heading in previous years, shall be subject to the procedures set
		  forth in section 505 of this Act: 
		  Provided further, That
		  the Secretary of Commerce shall include in budget justification materials that
		  the Secretary submits to Congress in support of the Department of Commerce
		  budget (as submitted with the budget of the President under section 1105(a) of
		  title 31, United States Code) an estimate for each National Oceanic and
		  Atmospheric Administration procurement, acquisition or construction project
		  having a total of more than $5,000,000 and
		  simultaneously the budget justification shall include an estimate of the
		  budgetary requirements for each such project for each of the 5 subsequent
		  fiscal years: 
		  Provided further,
		  That, within the amounts appropriated,
		  $1,000,000 shall be transferred to the
		  Office of Inspector General account for activities associated
		  with carrying out investigations and audits related to satellite procurement,
		  acquisition and construction.
      
      
        Pacific Coastal Salmon
		  Recovery
        For necessary
		  expenses associated with the restoration of Pacific salmon populations,
		  $65,000,000, to remain available until September
		  30, 2015: 
		  Provided, That, of the funds
		  provided herein, the Secretary of Commerce may issue grants to the States of
		  Washington, Oregon, Idaho, Nevada, California, and Alaska, and to the Federally
		  recognized tribes of the Columbia River and Pacific Coast (including Alaska),
		  for projects necessary for conservation of salmon and steelhead populations
		  that are listed as threatened or endangered, or that are identified by a State
		  as at-risk to be so listed, for maintaining populations necessary for exercise
		  of tribal treaty fishing rights or native subsistence fishing, or for
		  conservation of Pacific coastal salmon and steelhead habitat, based on
		  guidelines to be developed by the Secretary of Commerce: 
		  Provided further, That
		  all funds shall be allocated based on scientific and other merit principles and
		  shall not be available for marketing activities: 
		  Provided further, That
		  funds disbursed to States shall be subject to a matching requirement of funds
		  or documented in-kind contributions of at least 33 percent of the Federal
		  funds.
      
      
        Fisheries disaster mitigation
		  fund
        For necessary expenses
		  associated with the mitigation of fishery disasters,
		  $150,000,000, to remain available until
		  expended: 
		  Provided, That funds shall be used
		  for mitigating the effects of commercial fishery failures and fishery resource
		  disasters as declared by the Secretary of
		  Commerce.
      
      
        Fishermen's Contingency Fund
        For carrying out the provisions of title IV
		  of Public Law 95–372, not to exceed $350,000, to
		  be derived from receipts collected pursuant to that Act, to remain available
		  until expended.
      
      
        Fisheries finance program
		  account
        Subject to section 502
		  of the Congressional Budget Act of 1974, during fiscal year 2014, obligations
		  of direct loans may not exceed $24,000,000 for
		  Individual Fishing Quota loans and not to exceed
		  $100,000,000 for traditional direct loans as
		  authorized by the Merchant Marine Act of 1936.
      
      
        Departmental
		  Management
      
      
        Salaries and Expenses
        For necessary expenses for the management of
		  the Department of Commerce provided for by law, including not to exceed
		  $4,500 for official reception and
		  representation, $59,595,000: 
		  Provided, That the Secretary may
		  use space provided by State, local, and other governmental entities, non-profit
		  entities, or other businesses on a reimbursable or non-reimbursable basis to
		  engage in activities that provide businesses and communities with information,
		  advice, and referrals to Department of Commerce
		  programs.
      
      
        renovation and modernization
        For necessary expenses for the renovation
		  and modernization of Department of Commerce facilities,
		  $14,803,000, to remain available until
		  expended.
      
      
        Office of Inspector General
        For necessary expenses of the Office of
		  Inspector General in carrying out the provisions of the Inspector General Act
		  of 1978 (5 U.S.C. App.),
		  $30,490,000.
      
      
        General provisions—Department of
		  commerce
      
      
        101.
        During the current fiscal year, applicable
			 appropriations and funds made available to the Department of Commerce by this
			 Act shall be available for the activities specified in the Act of October 26,
			 1949 (15 U.S.C. 1514), to the extent and in the manner prescribed by the Act,
			 and, notwithstanding 31 U.S.C. 3324, may be used for advanced payments not
			 otherwise authorized only upon the certification of officials designated by the
			 Secretary of Commerce that such payments are in the public interest.
      
      
        102.
        During the current fiscal year,
			 appropriations made available to the Department of Commerce by this Act for
			 salaries and expenses shall be available for hire of passenger motor vehicles
			 as authorized by 31 U.S.C. 1343 and 1344; services as authorized by 5 U.S.C.
			 3109; and uniforms or allowances therefor, as authorized by law (5 U.S.C.
			 5901–5902).
      
      
        103.
        Not to exceed 5 percent of any
			 appropriation made available for the current fiscal year for the Department of
			 Commerce in this Act may be transferred between such appropriations, but no
			 such appropriation shall be increased by more than 10 percent by any such
			 transfers: 
			 Provided, That any transfer
			 pursuant to this section shall be treated as a reprogramming of funds under
			 section 505 of this Act and shall not be available for obligation or
			 expenditure except in compliance with the procedures set forth in that section:
			 
			 Provided further,
			 That the Secretary of Commerce shall notify the Committees on Appropriations at
			 least 15 days in advance of the acquisition or disposal of any capital asset
			 (including land, structures, and equipment) not specifically provided for in
			 this Act or any other law appropriating funds for the Department of
			 Commerce.
      
      
        104.
        Any costs incurred by a department or
			 agency funded under this title resulting from personnel actions taken in
			 response to funding reductions included in this title or from actions taken for
			 the care and protection of loan collateral or grant property shall be absorbed
			 within the total budgetary resources available to such department or agency: 
			 Provided, That the authority to
			 transfer funds between appropriations accounts as may be necessary to carry out
			 this section is provided in addition to authorities included elsewhere in this
			 Act: 
			 Provided further,
			 That use of funds to carry out this section shall be treated as a reprogramming
			 of funds under section 505 of this Act and shall not be available for
			 obligation or expenditure except in compliance with the procedures set forth in
			 that section.
      
      
        105.
        The requirements set forth by section 105
			 of division B of Public Law 113–6 are hereby adopted by reference.
      
      
        106.
        Notwithstanding any other provision of law,
			 the Secretary may furnish services (including but not limited to utilities,
			 telecommunications, and security services) necessary to support the operation,
			 maintenance, and improvement of space that persons, firms, or organizations are
			 authorized, pursuant to the Public Buildings Cooperative Use Act of 1976 or
			 other authority, to use or occupy in the Herbert C. Hoover Building,
			 Washington, DC, or other buildings, the maintenance, operation, and protection
			 of which has been delegated to the Secretary from the Administrator of General
			 Services pursuant to the Federal Property and Administrative Services Act of
			 1949 on a reimbursable or non-reimbursable basis. Amounts received as
			 reimbursement for services provided under this section or the authority under
			 which the use or occupancy of the space is authorized, up to
			 $200,000, shall be credited to the appropriation
			 or fund which initially bears the costs of such services.
      
      
        107.
        Nothing in this title shall be construed to
			 prevent a grant recipient from deterring child pornography, copyright
			 infringement, or any other unlawful activity over its networks.
      
      
        108.
        The Administrator of the National Oceanic
			 and Atmospheric Administration is authorized to use, with their consent, with
			 reimbursement and subject to the limits of available appropriations, the land,
			 services, equipment, personnel, and facilities of any department, agency, or
			 instrumentality of the United States, or of any State, local government, Indian
			 tribal government, territory, or possession, or of any political subdivision
			 thereof, or of any foreign government or international organization, for
			 purposes related to carrying out the responsibilities of any statute
			 administered by the National Oceanic and Atmospheric Administration.
        
          
          
          This title may be cited as the
			 Department of Commerce Appropriations
			 Act, 2014.
        
      
    
    
      II
      Department of Justice
      
        General
	 Administration
      
      
        Salaries and
	 Expenses
        For expenses
	 necessary for the administration of the Department of Justice,
	 $126,208,000, of which not to exceed
	 $4,000,000 for security and construction of
	 Department of Justice facilities shall remain available until
	 expended.
      
      
        Justice
	 Information Sharing Technology
        For necessary expenses for information
	 sharing technology, including planning, development, deployment and
	 departmental direction, $25,842,000, to remain
	 available until expended: 
	 Provided, That the Attorney General may
	 transfer up to $35,400,000 to this account, from
	 funds available to the Department of Justice for information technology, for
	 enterprise-wide information technology initiatives: 
	 Provided further, That the
	 transfer authority in the preceding proviso is in addition to any other
	 transfer authority contained in this Act.
      
      
        Administrative review and
	 appeals
      
      
        (including transfer of funds)
        For expenses necessary for the
	 administration of pardon and clemency petitions and immigration-related
	 activities, $333,147,000, of which
	 $4,000,000 shall be derived by transfer from the
	 Executive Office for Immigration Review fees deposited in the
	 Immigration Examinations Fee account. Of the amount
	 provided:
        
          (1)
          $5,000,000
		is for Executive Office for Immigration Review information technology systems
		and shall remain available until expended;
        
        
          (2)
          $10,000,000
		is for the Executive Office for Immigration Review Legal Orientation Program;
		and
        
        
          (3)
          $4,000,000
		is for the Executive Office for Immigration Review to develop, implement, and
		evaluate a pilot program to improve the level and quality of legal
		representation of vulnerable populations: 
		Provided, That such pilot program
		shall be carried out in consultation with the Department of Health and Human
		Services, the Department of Homeland Security and relevant non-governmental
		organizations and experts.
        
      
      
        Office of inspector general
        For necessary expenses of the Office of
	 Inspector General, $85,845,000, including not to
	 exceed $10,000 to meet unforeseen emergencies of
	 a confidential character.
      
      
        United States Parole
	 Commission
      
      
        Salaries and
	 Expenses
        For necessary
	 expenses of the United States Parole Commission as authorized,
	 $13,021,000.
      
      
        Legal
	 activities
      
      
        Salaries and expenses, general legal
	 activities
        For expenses
	 necessary for the legal activities of the Department of Justice, not otherwise
	 provided for, including not to exceed $20,000
	 for expenses of collecting evidence, to be expended under the direction of, and
	 to be accounted for solely under the certificate of, the Attorney General; and
	 rent of private or Government-owned space in the District of Columbia,
	 $905,605,000, of which not to exceed
	 $10,000,000 for litigation support contracts
	 shall remain available until expended: 
	 Provided, That of the total amount
	 appropriated, not to exceed $9,000 shall be
	 available to INTERPOL Washington for official reception and representation
	 expenses: 
	 Provided further, That
	 notwithstanding section 205 of this Act, upon a determination by the Attorney
	 General that emergent circumstances require additional funding for litigation
	 activities of the Civil Division, the Attorney General may transfer such
	 amounts to Salaries and Expenses, General Legal Activities from
	 available appropriations for the current fiscal year for the Department of
	 Justice, as may be necessary to respond to such circumstances: 
	 Provided further, That any
	 transfer pursuant to the previous proviso shall be treated as a reprogramming
	 under section 505 of this Act and shall not be available for obligation or
	 expenditure except in compliance with the procedures set forth in that section:
	 
	 Provided further, That of
	 the amount appropriated, such sums as may be necessary shall be available to
	 reimburse the Office of Personnel Management for salaries and expenses
	 associated with the election monitoring program under section 8 of the Voting
	 Rights Act of 1965 (42 U.S.C. 1973f): 
	 Provided further, That of
	 the amounts provided under this heading for the election monitoring program,
	 $3,390,000 shall remain available until
	 expended.
        In addition, for
	 reimbursement of expenses of the Department of Justice associated with
	 processing cases under the National Childhood Vaccine Injury Act of 1986, not
	 to exceed $7,833,000, to be appropriated from
	 the Vaccine Injury Compensation Trust Fund.
      
      
        Salaries and expenses, antitrust
	 division
        For expenses
	 necessary for the enforcement of antitrust and kindred laws,
	 $160,410,000, to remain available until
	 expended: 
	 Provided, That notwithstanding any
	 other provision of law, fees collected for premerger notification filings under
	 the Hart-Scott-Rodino Antitrust Improvements Act of 1976 (15 U.S.C. 18a),
	 regardless of the year of collection (and estimated to be
	 $103,000,000 in fiscal year 2014), shall be
	 retained and used for necessary expenses in this appropriation, and shall
	 remain available until expended: 
	 Provided further, That the
	 sum herein appropriated from the general fund shall be reduced as such
	 offsetting collections are received during fiscal year 2014, so as to result in
	 a final fiscal year 2014 appropriation from the general fund estimated at
	 $57,410,000.
      
      
        Salaries
	 and Expenses, United States Attorneys
        For necessary expenses of the Offices of the
	 United States Attorneys, including inter-governmental and cooperative
	 agreements, $2,007,717,000: 
	 Provided, That of the total amount
	 appropriated, not to exceed $7,200 shall be
	 available for official reception and representation expenses: 
	 Provided further, That not
	 to exceed $25,000,000 shall remain available
	 until expended.
      
      
        United states trustee system
	 fund
        For necessary expenses of
	 the United States Trustee Program, as authorized,
	 $225,728,000, to remain available until expended
	 and to be derived from the United States Trustee System Fund: 
	 Provided, That, notwithstanding any
	 other provision of law, deposits to the Fund shall be available in such amounts
	 as may be necessary to pay refunds due depositors: 
	 Provided further, That,
	 notwithstanding any other provision of law,
	 $225,728,000 of offsetting collections pursuant
	 to section 589a(b) of title 28, United States Code, shall be retained and used
	 for necessary expenses in this appropriation and shall remain available until
	 expended: 
	 Provided further, That the
	 sum herein appropriated from the Fund shall be reduced as such offsetting
	 collections are received during fiscal year 2014, so as to result in a final
	 fiscal year 2014 appropriation from the Fund estimated at
	 $0.
      
      
        Salaries and expenses, foreign claims
	 settlement commission
        For
	 expenses necessary to carry out the activities of the Foreign Claims Settlement
	 Commission, including services as authorized by section 3109 of title 5, United
	 States Code,
	 $2,218,000.
      
      
        Fees and
	 Expenses of Witnesses
        For fees
	 and expenses of witnesses, for expenses of contracts for the procurement and
	 supervision of expert witnesses, for private counsel expenses, including
	 advances, and for expenses of foreign counsel,
	 $270,000,000, to remain available until
	 expended, of which not to exceed $16,000,000 is
	 for construction of buildings for protected witness safesites; not to exceed
	 $3,000,000 is for the purchase and maintenance
	 of armored and other vehicles for witness security caravans; and not to exceed
	 $11,000,000 is for the purchase, installation,
	 maintenance, and upgrade of secure telecommunications equipment and a secure
	 automated information network to store and retrieve the identities and
	 locations of protected witnesses.
      
      
        Salaries
	 and Expenses, Community Relations Service
        For necessary expenses of the Community
	 Relations Service, $12,464,000: 
	 Provided, That notwithstanding section
	 205 of this Act, upon a determination by the Attorney General that emergent
	 circumstances require additional funding for conflict resolution and violence
	 prevention activities of the Community Relations Service, the Attorney General
	 may transfer such amounts to the Community Relations Service, from available
	 appropriations for the current fiscal year for the Department of Justice, as
	 may be necessary to respond to such circumstances: 
	 Provided further, That any
	 transfer pursuant to the preceding proviso shall be treated as a reprogramming
	 under section 505 of this Act and shall not be available for obligation or
	 expenditure except in compliance with the procedures set forth in that
	 section.
      
      
        Assets
	 Forfeiture Fund
        For expenses
	 authorized by subparagraphs (B), (F), and (G) of section 524(c)(1) of title 28,
	 United States Code, $20,948,000, to be derived
	 from the Department of Justice Assets Forfeiture
	 Fund.
      
      
        United states marshals
	 service
      
      
        Salaries and expenses
        For necessary expenses of the United States
	 Marshals Service, $1,211,553,000, of which not
	 to exceed $6,000 shall be available for official
	 reception and representation expenses, and not to exceed
	 $15,000,000 shall remain available until
	 expended.
      
      
        construction
        For construction in space controlled,
	 occupied or utilized by the United States Marshals Service for prisoner holding
	 and related support, $10,000,000, to remain
	 available until expended.
      
      
        Federal Prisoner
	 Detention
      
      
        For necessary expenses related to United
	 States prisoners in the custody of the United States Marshals Service as
	 authorized by section 4013 of title 18, United States Code,
	 $1,635,538,000, to remain available until
	 expended: 
	 Provided, That not to exceed
	 $20,000,000 shall be considered funds
	 appropriated for State and local law enforcement assistance pursuant to
	 section 4013(b) of title 18, United States Code: 
	 Provided further, That the
	 United States Marshals Service shall be responsible for managing the Justice
	 Prisoner and Alien Transportation System.
      
      
        National Security
	 Division
      
      
        salaries
	 and expenses
        For expenses
	 necessary to carry out the activities of the National Security Division,
	 $96,240,000, of which not to exceed
	 $5,000,000 for information technology systems
	 shall remain available until expended: 
	 Provided, That notwithstanding section
	 205 of this Act, upon a determination by the Attorney General that emergent
	 circumstances require additional funding for the activities of the National
	 Security Division, the Attorney General may transfer such amounts to this
	 heading from available appropriations for the current fiscal year for the
	 Department of Justice, as may be necessary to respond to such circumstances: 
	 Provided further, That any
	 transfer pursuant to the preceding proviso shall be treated as a reprogramming
	 under section 505 of this Act and shall not be available for obligation or
	 expenditure except in compliance with the procedures set forth in that
	 section.
      
      
        Interagency Law
	 Enforcement
      
      
        interagency crime and drug
	 enforcement
        For necessary
	 expenses for the identification, investigation, and prosecution of individuals
	 associated with the most significant drug trafficking and affiliated money
	 laundering organizations not otherwise provided for, to include
	 inter-governmental agreements with State and local law enforcement agencies
	 engaged in the investigation and prosecution of individuals involved in
	 organized crime drug trafficking, $523,037,000,
	 of which $50,000,000 shall remain available
	 until expended: 
	 Provided, That any amounts obligated
	 from appropriations under this heading may be used under authorities available
	 to the organizations reimbursed from this
	 appropriation.
      
      
        Federal Bureau of
	 Investigation
      
      
        salaries
	 and expenses
        For necessary
	 expenses of the Federal Bureau of Investigation for detection, investigation,
	 and prosecution of crimes against the United States,
	 $8,361,687,000: 
	 Provided, That not to exceed
	 $216,900,000 shall remain available until
	 expended: 
	 Provided further, That not
	 to exceed $184,500 shall be available for
	 official reception and representation expenses.
      
      
        construction
        For necessary expenses, to include the cost
	 of equipment, furniture, and information technology requirements, related to
	 construction or acquisition of buildings, facilities and sites by purchase, or
	 as otherwise authorized by law; conversion, modification and extension of
	 Federally-owned buildings; preliminary planning and design of projects; and
	 operation and maintenance of secure work environment facilities and secure
	 networking capabilities; $110,982,000, to remain
	 available until expended: 
	 Provided, That notwithstanding section
	 205 of this Act, the Director of the Federal Bureau of Investigation may
	 transfer from amounts available for Federal Bureau of Investigations,
	 Construction to amounts available for Federal Bureau of
	 Investigations, Salaries and Expenses up to
	 $30,000,000, which upon transfer, shall remain
	 available until expended, for costs related to the construction, outfitting,
	 activation, and operation of facilities supporting the examination,
	 exploitation, and storage of improvised explosive devices and explosive
	 materials, including personnel relocation costs: 
	 Provided further, That any
	 transfer made pursuant to the pervious proviso shall be subject to section 505
	 of this Act.
      
      
        Drug Enforcement
	 Administration
      
      
        salaries
	 and expenses
        For necessary
	 expenses of the Drug Enforcement Administration, including not to exceed
	 $70,000 to meet unforeseen emergencies of a
	 confidential character pursuant to section 530C of title 28, United States
	 Code; and expenses for conducting drug education and training programs,
	 including travel and related expenses for participants in such programs and the
	 distribution of items of token value that promote the goals of such programs,
	 $2,067,952,000; of which not to exceed
	 $75,000,000 shall remain available until
	 expended and not to exceed $90,000 shall be
	 available for official reception and representation
	 expenses.
      
      
        Bureau of Alcohol, Tobacco,
	 Firearms and Explosives
      
      
        salaries
	 and expenses
        For necessary
	 expenses of the Bureau of Alcohol, Tobacco, Firearms and Explosives, for
	 training of State and local law enforcement agencies with or without
	 reimbursement, including training in connection with the training and
	 acquisition of canines for explosives and fire accelerants detection; and for
	 provision of laboratory assistance to State and local law enforcement agencies,
	 with or without reimbursement, $1,229,518,000,
	 of which not to exceed $36,000 shall be for
	 official reception and representation expenses, not to exceed
	 $1,000,000 shall be available for the payment of
	 attorneys' fees as provided by section 924(d)(2) of title 18, United States
	 Code, and not to exceed $20,000,000 shall remain
	 available until expended: 
	 Provided, That none of the funds
	 appropriated herein shall be available to investigate or act upon applications
	 for relief from Federal firearms disabilities under section 925(c) of title 18,
	 United States Code: 
	 Provided further, That
	 such funds shall be available to investigate and act upon applications filed by
	 corporations for relief from Federal firearms disabilities under section 925(c)
	 of title 18, United States Code: 
	 Provided further, That no
	 funds made available by this or any other Act may be used to transfer the
	 functions, missions, or activities of the Bureau of Alcohol, Tobacco, Firearms
	 and Explosives to other agencies or Departments.
      
      
        Federal Prison
	 System
      
      
        salaries
	 and expenses
      
      
        (including transfer of
	 funds)
        For necessary expenses
	 of the Federal Prison System for the administration, operation, and maintenance
	 of Federal penal and correctional institutions, and for the provision of
	 technical assistance and advice on corrections related issues to foreign
	 governments, $6,831,150,000: 
	 Provided, That the Attorney General may
	 transfer to the Health Resources and Services Administration such amounts as
	 may be necessary for direct expenditures by that Administration for medical
	 relief for inmates of Federal penal and correctional institutions: 
	 Provided further, That the
	 Director of the Federal Prison System, where necessary, may enter into
	 contracts with a fiscal agent or fiscal intermediary claims processor to
	 determine the amounts payable to persons who, on behalf of the Federal Prison
	 System, furnish health services to individuals committed to the custody of the
	 Federal Prison System: 
	 Provided further, That not
	 to exceed $5,400 shall be available for official
	 reception and representation expenses: 
	 Provided further, That not
	 to exceed $50,000,000 shall remain available for
	 necessary operations until September 30, 2015: 
	 Provided further, That, of
	 the amounts provided for contract confinement, not to exceed
	 $20,000,000 shall remain available until
	 expended to make payments in advance for grants, contracts and reimbursable
	 agreements, and other expenses: 
	 Provided further, That the
	 Director of the Federal Prison System may accept donated property and services
	 relating to the operation of the prison card program from a not-for-profit
	 entity which has operated such program in the past notwithstanding the fact
	 that such not-for-profit entity furnishes services under contracts to the
	 Federal Prison System relating to the operation of pre-release services,
	 halfway houses, or other custodial facilities.
      
      
        buildings
	 and facilities
        For planning,
	 acquisition of sites and construction of new facilities; purchase and
	 acquisition of facilities and remodeling, and equipping of such facilities for
	 penal and correctional use, including all necessary expenses incident thereto,
	 by contract or force account; and constructing, remodeling, and equipping
	 necessary buildings and facilities at existing penal and correctional
	 institutions, including all necessary expenses incident thereto, by contract or
	 force account, $105,244,000, to remain available
	 until expended, of which not less than
	 $67,148,000 shall be available only for
	 modernization, maintenance and repair, and of which not to exceed
	 $14,000,000 shall be available to construct
	 areas for inmate work programs: 
	 Provided, That labor of United States
	 prisoners may be used for work performed under this
	 appropriation.
      
      
        federal
	 prison industries, incorporated
        The Federal Prison Industries, Incorporated,
	 is hereby authorized to make such expenditures, within the limits of funds and
	 borrowing authority available, and in accord with the law, and to make such
	 contracts and commitments, without regard to fiscal year limitations as
	 provided by section 9104 of title 31, United States Code, as may be necessary
	 in carrying out the program set forth in the budget for the current fiscal year
	 for such corporation.
      
      
        limitation on administrative
	 expenses, federal prison industries, incorporated 
        Not
	 to exceed $2,700,000 of the funds of the Federal
	 Prison Industries, Incorporated shall be available for its administrative
	 expenses, and for services as authorized by section 3109 of title 5, United
	 States Code, to be computed on an accrual basis to be determined in accordance
	 with the corporation's current prescribed accounting system, and such amounts
	 shall be exclusive of depreciation, payment of claims, and expenditures which
	 such accounting system requires to be capitalized or charged to cost of
	 commodities acquired or produced, including selling and shipping expenses, and
	 expenses in connection with acquisition, construction, operation, maintenance,
	 improvement, protection, or disposition of facilities and other property
	 belonging to the corporation or in which it has an
	 interest.
      
      
        State and Local Law Enforcement
	 Activities
      
      
        Office on Violence Against
	 Women
      
      
        violence
	 against women prevention and prosecution programs
        For grants, contracts, cooperative
	 agreements, and other assistance for the prevention and prosecution of violence
	 against women, as authorized by the Omnibus Crime Control and Safe Streets Act
	 of 1968 (42 U.S.C. 3711 et seq.) (the 1968 Act); the Violent
	 Crime Control and Law Enforcement Act of 1994 (Public Law 103–322) (the
	 1994 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647)
	 (the 1990 Act); the Prosecutorial Remedies and Other Tools to
	 end the Exploitation of Children Today Act of 2003 (Public Law 108–21); the
	 Juvenile Justice and Delinquency Prevention Act of 1974 (42 U.S.C. 5601 et
	 seq.) (the 1974 Act); the Victims of Trafficking and Violence
	 Protection Act of 2000 (Public Law 106–386) (the 2000 Act); the
	 Violence Against Women and Department of Justice Reauthorization Act of 2005
	 (Public Law 109–162) (the 2005 Act); and the Violence Against
	 Women Reauthorization Act of 2013 (Public Law 113–4) (the 2013
	 Act); and for related victims services,
	 $417,000,000, to remain available until
	 expended: 
	 Provided, That except as otherwise
	 provided by law, not to exceed 6 percent of funds made available under this
	 heading may be used for expenses related to evaluation, training, and technical
	 assistance: 
	 Provided further, That of
	 the amount provided—
        
          (1)
          $193,000,000
		is for grants to combat violence against women, as authorized by part T of the
		1968 Act;
        
        
          (2)
          $25,000,000
		is for transitional housing assistance grants for victims of domestic violence,
		dating violence, stalking or sexual assault as authorized by section 40299 of
		the 1994 Act;
        
        
          (3)
          $3,000,000
		is for the National Institute of Justice for research and evaluation of
		violence against women and related issues addressed by grant programs of the
		Office on Violence Against Women, which shall be transferred to
		Research, Evaluation and Statistics for administration by the
		Office of Justice Programs;
        
        
          (4)
          $10,000,000
		is for a grant program to provide services to advocate for and respond to youth
		victims of domestic violence, dating violence, sexual assault, and stalking;
		assistance to children and youth exposed to such violence; programs to engage
		men and youth in preventing such violence; and assistance to middle and high
		school students through education and other services related to such violence: 
		Provided, That unobligated balances
		available for the programs authorized by sections 41201, 41204, 41303 and 41305
		of the 1994 Act, prior to its amendment by the 2013 Act, shall be available for
		this program: 
		Provided further, That
		10 percent of the total amount available for this grant program shall be
		available for grants under the program authorized by section 2015 of the 1968
		Act: 
		Provided further, That
		the definitions and grant conditions in section 40002 of the 1994 Act shall
		apply to this program;
        
        
          (5)
          $50,000,000
		is for grants to encourage arrest policies as authorized by part U of the 1968
		Act, of which $4,000,000 is for a homicide
		reduction initiative;
        
        
          (6)
          $27,000,000
		is for sexual assault victims assistance, as authorized by section 41601 of the
		1994 Act;
        
        
          (7)
          $36,000,000
		is for rural domestic violence and child abuse enforcement assistance grants,
		as authorized by section 40295 of the 1994 Act;
        
        
          (8)
          $9,000,000
		is for grants to reduce violent crimes against women on campus, as authorized
		by section 304 of the 2005 Act;
        
        
          (9)
          $37,000,000
		is for legal assistance for victims, as authorized by section 1201 of the 2000
		Act;
        
        
          (10)
          $4,250,000
		is for enhanced training and services to end violence against and abuse of
		women in later life, as authorized by section 40802 of the 1994 Act;
        
        
          (11)
          $15,000,000
		is for grants to support families in the justice system, as authorized by
		section 1301 of the 2000 Act: 
		Provided, That unobligated balances
		available for the programs authorized by section 1301 of the 2000 Act and
		section 41002 of the 1994 Act, prior to its amendment by the 2013 Act, shall be
		available for this program;
        
        
          (12)
          $5,750,000
		is for education and training to end violence against and abuse of women with
		disabilities, as authorized by section 1402 of the 2000 Act;
        
        
          (13)
          $500,000 is
		for the National Resource Center on Workplace Responses to assist victims of
		domestic violence, as authorized by section 41501 of the 1994 Act;
        
        
          (14)
          $1,000,000
		is for analysis and research on violence against Indian women, including as
		authorized by section 904 of the 2005 Act: 
		Provided, That such funds may be
		transferred to Research, Evaluation and Statistics for
		administration by the Office of Justice Programs; and
        
        
          (15)
          $500,000 is
		for the Office on Violence Against Women to establish a national clearinghouse
		that provides training and technical assistance on issues relating to sexual
		assault of American Indian and Alaska Native women.
        
      
      
        Office of Justice
	 Programs
      
      
        research,
	 evaluation and statistics
        For
	 grants, contracts, cooperative agreements, and other assistance authorized by
	 title I of the Omnibus Crime Control and Safe Streets Act of 1968 (the
	 1968 Act); the Juvenile Justice and Delinquency Prevention Act of 1974
	 (the 1974 Act); the Missing Children's Assistance Act (42 U.S.C.
	 5771 et seq.); the Prosecutorial Remedies and Other Tools to end the
	 Exploitation of Children Today Act of 2003 (Public Law 108–21); the Justice for
	 All Act of 2004 (Public Law 108–405); the Violence Against Women and Department
	 of Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005
	 Act); the Victims of Child Abuse Act of 1990 (Public Law 101–647); the
	 Second Chance Act of 2007 (Public Law 110–199); the Victims of Crime Act of
	 1984 (Public Law 98–473); the Adam Walsh Child Protection and Safety Act of
	 2006 (Public Law 109–248) (the Adam Walsh Act); the PROTECT Our
	 Children Act of 2008 (Public Law 110–401); subtitle D of title II of the
	 Homeland Security Act of 2002 (Public Law 107–296) (the 2002
	 Act); the NICS Improvement Amendments Act of 2007 (Public Law 110–180);
	 the Violence Against Women Reauthorization Act of 2013 (Public Law 113–4)
	 (the 2013 Act); and other programs,
	 $129,000,000, to remain available until
	 expended, of which—
        
          (1)
          $48,000,000
		is for criminal justice statistics programs, and other activities, as
		authorized by part C of title I of the 1968 Act;
        
        
          (2)
          $43,000,000
		is for research, development, and evaluation programs, and other activities as
		authorized by part B of title I of the 1968 Act and subtitle D of title II of
		the 2002 Act;
        
        
          (3)
          $2,000,000
		is for an evaluation clearinghouse program;
        
        
          (4)
          $30,000,000
		is for regional information sharing activities, as authorized by part M of
		title I of the 1968 Act; and
        
        
          (5)
          $6,000,000
		is for activities to strengthen and enhance the practice of forensic sciences,
		of which $1,000,000 is for the support of a
		Forensic Science Advisory Committee to be chaired by the Attorney General and
		the Director of the National Institute of Standards and Technology, and
		$5,000,000 is for transfer to the National
		Science Foundation under the heading Research and Related
		Activities for a forensic science grant program to establish forensic
		science research centers.
        
      
      
        state and local law enforcement
	 assistance
        For grants,
	 contracts, cooperative agreements, and other assistance authorized by the
	 Violent Crime Control and Law Enforcement Act of 1994 (Public Law 103–322)
	 (the 1994 Act); the Omnibus Crime Control and Safe Streets Act
	 of 1968 (the 1968 Act); the Justice for All Act of 2004 (Public
	 Law 108–405); the Victims of Child Abuse Act of 1990 (Public Law 101–647)
	 (the 1990 Act); the Trafficking Victims Protection
	 Reauthorization Act of 2005 (Public Law 109–164); the Violence Against Women
	 and Department of Justice Reauthorization Act of 2005 (Public Law 109–162)
	 (the 2005 Act); the Adam Walsh Child Protection and Safety Act
	 of 2006 (Public Law 109–248) (the Adam Walsh Act); the Victims
	 of Trafficking and Violence Protection Act of 2000 (Public Law 106–386); the
	 NICS Improvement Amendments Act of 2007 (Public Law 110–180); subtitle D of
	 title II of the Homeland Security Act of 2002 (Public Law 107–296) (the
	 2002 Act); the Second Chance Act of 2007 (Public Law 110–199); the
	 Prioritizing Resources and Organization for Intellectual Property Act of 2008
	 (Public Law 110–403); the Victims of Crime Act of 1984 (Public Law 98–473); the
	 Mentally Ill Offender Treatment and Crime Reduction Reauthorization and
	 Improvement Act of 2008 (Public Law 110–416); the Violence Against Women
	 Reauthorization Act of 2013 (Public Law 113–4) (the 2013 Act);
	 and other programs, $1,137,000,000, to remain
	 available until expended as follows—
        
          (1)
          $385,000,000
		for the Edward Byrne Memorial Justice Assistance Grant program as authorized by
		subpart 1 of part E of title I of the 1968 Act (except that section 1001(c),
		and the special rules for Puerto Rico under section 505(g), of title I of the
		1968 Act shall not apply for purposes of this Act), of which, notwithstanding
		such subpart 1, $2,000,000 is for a program to
		improve State and local law enforcement intelligence capabilities including
		antiterrorism training and training to ensure that constitutional rights, civil
		liberties, civil rights, and privacy interests are protected throughout the
		intelligence process, $2,000,000 is for a State,
		local, and tribal assistance help desk and diagnostic center program,
		$15,000,000 is for a Preventing Violence Against
		Law Enforcement Officer Resilience and Survivability Initiative (VALOR),
		$10,000,000 is for an initiative to support
		evidence-based policing, and $5,000,000 is for
		an initiative to enhance prosecutorial decision-making;
        
        
          (2)
          $190,000,000
		for the State Criminal Alien Assistance Program, as authorized by section
		241(i)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(i)(5)): 
		Provided, That no jurisdiction shall
		request compensation for any cost greater than the actual cost for Federal
		immigration and other detainees housed in State and local detention
		facilities;
        
        
          (3)
          $5,000,000
		for a border prosecutor initiative to reimburse State, county, parish, tribal,
		or municipal governments for costs associated with the prosecution of criminal
		cases declined by local offices of the United States Attorneys;
        
        
          (4)
          $17,000,000
		for competitive grants to improve the functioning of the criminal justice
		system, to prevent or combat juvenile delinquency, and to assist victims of
		crime (other than compensation);
        
        
          (5)
          $15,000,000
		for victim services programs for victims of trafficking, as authorized by
		section 107(b)(2) of Public Law 106–386 and amended by Public Law 113–4, and
		for human trafficking task forces and law enforcement training, as authorized
		by section 1242 of Public Law 113–4;
        
        
          (6)
          $40,000,000
		for Drug Courts, as authorized by section 1001(a)(25)(A) of title I of the 1968
		Act;
        
        
          (7)
          $9,000,000
		for mental health courts and adult and juvenile collaboration program grants,
		as authorized by parts V and HH of title I of the 1968 Act, and the Mentally
		Ill Offender Treatment and Crime Reduction Reauthorization and Improvement Act
		of 2008 (Public Law 110–416);
        
        
          (8)
          $14,000,000
		for grants for Residential Substance Abuse Treatment for State Prisoners, as
		authorized by part S of title I of the 1968 Act;
        
        
          (9)
          $3,000,000
		for the Capital Litigation Improvement Grant Program, as authorized by section
		426 of Public Law 108–405, and for grants for wrongful conviction
		review;
        
        
          (10)
          $11,000,000
		for economic, high technology and Internet crime prevention grants, including
		as authorized by section 401 of Public Law 110–403;
        
        
          (11)
          $4,000,000
		for a student loan repayment assistance program pursuant to section 952 of
		Public Law 110–315;
        
        
          (12)
          $20,000,000
		for sex offender management assistance, as authorized by the Adam Walsh Act and
		the 1994 Act, and related activities;
        
        
          (13)
          $16,000,000
		for an initiative relating to children exposed to violence;
        
        
          (14)
          $21,000,000
		for an Edward Byrne Memorial criminal justice innovation program;
        
        
          (15)
          $22,500,000
		for the matching grant program for law enforcement armor vests, as authorized
		by section 2501 of title I of the 1968 Act: 
		Provided, That
		$1,500,000 is transferred directly to the
		National Institute of Standards and Technology's Office of Law Enforcement
		Standards for research, testing and evaluation programs;
        
        
          (16)
          $1,000,000
		for the National Sex Offender Public Website;
        
        
          (17)
          $17,000,000
		for competitive and evidence-based programs to reduce gun crime and gang
		violence;
        
        
          (18)
          $12,000,000
		for grants to assist State and tribal governments and related activities, as
		authorized by the NICS Improvement Amendments Act of 2007 (Public Law
		110–180);
        
        
          (19)
          $50,000,000
		for the National Criminal History Improvement Program for grants to upgrade
		criminal and mental health records necessary for the functioning of the
		National Instant Criminal Background Check System;
        
        
          (20)
          $15,000,000
		for Paul Coverdell Forensic Sciences Improvement Grants under part BB of title
		I of the 1968 Act;
        
        
          (21)
          $125,000,000
		for DNA-related and forensic programs and activities, of which—
          
            (A)
            $117,000,000
		is for a DNA analysis and capacity enhancement program and for other local,
		State, and Federal forensic activities, including the purposes authorized under
		section 2 of the DNA Analysis Backlog Elimination Act of 2000 (the Debbie Smith
		DNA Backlog Grant Program): 
		Provided, That up to 4 percent of
		funds made available under this paragraph may be used for the purposes
		described in the DNA Training and Education for Law Enforcement, Correctional
		Personnel, and Court Officers program (Public Law 108–405, section 303): 
		Provided further, That
		the certification requirements of 42 U.S.C. 3797k(1), 3797k(2), and 3797k(4)
		shall apply to any DNA-related and forensic program grants made to forensic
		crime laboratories;
          
          
            (B)
            $4,000,000
		is for the purposes described in the Kirk Bloodsworth Post-Conviction DNA
		Testing Program (Public Law 108–405, section 412); and
          
          
            (C)
            $4,000,000
		is for Sexual Assault Forensic Exam Program Grants, including as authorized by
		section 304 of Public Law 108–405;
          
        
        
          (22)
          $6,000,000
		for the court-appointed special advocate program, as authorized by section 217
		of the 1990 Act;
        
        
          (23)
          $70,500,000
		for offender reentry programs and research, as authorized by the Second Chance
		Act of 2007 (Public Law 110–199), without regard to the time limitations
		specified at section 6(1) of such Act, of which
		$7,000,000 is for a program to improve State,
		local, and tribal probation or parole supervision efforts and strategies, and
		$3,000,000 is for Children of Incarcerated
		Parents Demonstrations to enhance and maintain parental and family
		relationships for incarcerated parents as a reentry or recidivism reduction
		strategy: 
		Provided, That up to
		$15,000,000 of funds made available in this
		paragraph may be used for performance-based awards for Pay for Success
		projects, of which up to $5,000,000 shall be for
		Pay for Success programs implementing the Permanent Supportive Housing Model: 
		Provided further, That,
		with respect to the previous proviso, any funds obligated for such projects
		shall remain available for disbursement until expended, notwithstanding 31
		U.S.C. 1552(a): 
		Provided further, That,
		with respect to the first proviso, any deobligated funds from such projects
		shall immediately be available for activities authorized under the Second
		Chance Act of 2007 (Public Law 110–199);
        
        
          (24)
          $4,000,000
		for a veterans treatment courts program;
        
        
          (25)
          $1,000,000
		to establish and operate a National Center for Campus Public Safety;
        
        
          (26)
          $30,000,000
		for a Justice Reinvestment Initiative program, for activities related to
		criminal justice reform and recidivism reduction;
        
        
          (27)
          $8,000,000
		for additional replication sites employing the Project HOPE Opportunity
		Probation with Enforcement model implementing swift and certain sanctions in
		probation, and for a research project on the effectiveness of the model;
		and
        
        
          (28)
          $25,000,000
		is for the Office of Victims of Crime for supplemental victims’ services and
		other victim-related programs and initiatives, including research and
		statistics, and for tribal assistance for victims of violence:
        
        
          
            Provided further
          , That, if a unit of
		local government uses any of the funds made available under this heading to
		increase the number of law enforcement officers, the unit of local government
		will achieve a net gain in the number of law enforcement officers who perform
		non-administrative public sector safety service.
      
      
        juvenile
	 justice programs
        For grants,
	 contracts, cooperative agreements, and other assistance authorized by the
	 Juvenile Justice and Delinquency Prevention Act of 1974 (the 1974
	 Act); the Omnibus Crime Control and Safe Streets Act of 1968
	 (the 1968 Act); the Violence Against Women and Department of
	 Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005
	 Act); the Missing Children's Assistance Act (42 U.S.C. 5771 et seq.);
	 the Prosecutorial Remedies and Other Tools to end the Exploitation of Children
	 Today Act of 2003 (Public Law 108–21); the Victims of Child Abuse Act of 1990
	 (Public Law 101–647) (the 1990 Act); the Adam Walsh Child
	 Protection and Safety Act of 2006 (Public Law 109–248) (the Adam Walsh
	 Act); the PROTECT Our Children Act of 2008 (Public Law 110–401); the
	 Violence Against Women Reauthorization Act of 2013 (Public Law 113–4)
	 (the 2013 Act); and other juvenile justice programs,
	 $279,000,000, to remain available until expended
	 as follows—
        
          (1)
          $50,000,000
		for programs authorized by section 221 of the 1974 Act, and for training and
		technical assistance to assist small, nonprofit organizations with the Federal
		grants process: 
		Provided, That of the amounts
		provided under this paragraph, $500,000 shall be
		for a competitive demonstration grant program to support emergency planning
		among State, local and tribal juvenile justice residential facilities;
        
        
          (2)
          $61,000,000
		for youth mentoring grants;
        
        
          (3)
          $35,000,000
		for delinquency prevention, as authorized by section 505 of the 1974 Act, of
		which, pursuant to sections 261 and 262 thereof—
          
            (A)
            $10,000,000
		shall be for the Tribal Youth Program;
          
          
            (B)
            $5,000,000
		shall be for gang and youth violence education, prevention and intervention,
		and related activities;
          
          
            (C)
            $5,000,000
		shall be for programs and activities to enforce State laws prohibiting the sale
		of alcoholic beverages to minors or the purchase or consumption of alcoholic
		beverages by minors, for prevention and reduction of consumption of alcoholic
		beverages by minors, and for technical assistance and training;
          
          
            (D)
            $10,000,000
		shall be for competitive grants to police and juvenile justice authorities in
		communities that have been awarded Department of Education School Climate
		Transformation Grants to collaborate on use of evidence-based positive behavior
		strategies to increase school safety and reduce juvenile arrests; and
          
          
            (E)
            $5,000,000
		shall be for incentive grants to assist States that use Juvenile Accountability
		Block Grants program funds for evidence-based juvenile justice system
		realignment to foster better outcomes for affected juveniles;
          
        
        
          (4)
          $19,000,000
		for programs authorized by the Victims of Child Abuse Act of 1990;
        
        
          (5)
          $30,000,000
		for the Juvenile Accountability Block Grants program as authorized by part R of
		title I of the 1968 Act: 
		Provided, That Guam shall be
		considered a State for the purposes thereof;
        
        
          (6)
          $11,000,000
		for community-based violence prevention initiatives, including for public
		health approaches to reducing shootings and violence;
        
        
          (7)
          $67,000,000
		for missing and exploited children programs, including as authorized by
		sections 404(b) and 405(a) of the 1974 Act (except that section 102(b)(4)(B) of
		the PROTECT Our Children Act of 2008 (Public Law 110–401) shall not apply for
		purposes of this Act);
        
        
          (8)
          $1,500,000
		for child abuse training programs for judicial personnel and practitioners, as
		authorized by section 222 of the 1990 Act;
        
        
          (9)
          $2,000,000
		for grants and technical assistance in support of the National Forum on Youth
		Violence Prevention;
        
        
          (10)
          $500,000 for
		an Internet site providing information and resources on children of
		incarcerated parents; and
        
        
          (11)
          $2,000,000
		for competitive grants focusing on girls in the juvenile justice system:
        
        
          
            Provided
          ,
		That not more than 10 percent of each amount may be used for research,
		evaluation, and statistics activities designed to benefit the programs or
		activities authorized: 
		Provided further, That
		not more than 3 percent of the amounts designated under paragraphs (1) through
		(6), (8) and (9) may be used for training and technical assistance: 
		Provided further, That
		the previous two provisos shall not apply to grants and projects authorized by
		sections 261 and 262 of the 1974 Act and to missing and exploited children
		programs.
      
      
        public
	 safety officer benefits
        For
	 payments and expenses authorized under section 1001(a)(4) of title I of the
	 Omnibus Crime Control and Safe Streets Act of 1968, such sums as are necessary
	 (including amounts for administrative costs), to remain available until
	 expended; and $16,300,000 for payments
	 authorized by section 1201(b) of such Act and for educational assistance
	 authorized by section 1218 of such Act, to remain available until expended: 
	 Provided, That notwithstanding section
	 205 of this Act, upon a determination by the Attorney General that emergent
	 circumstances require additional funding for such disability and education
	 payments, the Attorney General may transfer such amounts to Public
	 Safety Officer Benefits from available appropriations for the
	 Department of Justice as may be necessary to respond to such circumstances: 
	 Provided further, That any
	 transfer pursuant to the previous proviso shall be treated as a reprogramming
	 under section 505 of this Act and shall not be available for obligation or
	 expenditure except in compliance with the procedures set forth in that
	 section.
      
      
        Community Oriented Policing
	 Services
      
      
        community
	 oriented policing services programs
      
      
        (including transfer of
	 funds)
        For activities
	 authorized by the Violent Crime Control and Law Enforcement Act of 1994 (Public
	 Law 103–322); the Omnibus Crime Control and Safe Streets Act of 1968
	 (the 1968 Act); and the Violence Against Women and Department of
	 Justice Reauthorization Act of 2005 (Public Law 109–162) (the 2005
	 Act), $393,500,000, to remain available
	 until expended: 
	 Provided, That any balances made
	 available through prior year deobligations shall only be available in
	 accordance with section 505 of this Act: 
	 Provided further, That, in
	 addition to any amounts that are otherwise available (or authorized to be made
	 available) for research, evaluation or statistical purposes, up to 2 percent of
	 funds made available to the Office of Community Oriented Policing Services
	 (COPS) for grants may be used for such purposes, including an evaluation
	 administered with assistance from the Department of Education on the
	 effectiveness of COPS-funded school resource officers and any other studies
	 evaluating the impact of advancing public safety through community policing: 
	 Provided further, That of
	 the amount provided under this heading—
        
          (1)
          $12,500,000
		is for anti-methamphetamine-related activities, which shall be transferred to
		the Drug Enforcement Administration upon enactment of this Act;
        
        
          (2)
          $20,000,000
		is for improving tribal law enforcement, including hiring, equipment, training,
		and anti-methamphetamine activities;
        
        
          (3)
          $201,000,000
		is for grants under section 1701 of title I of the 1968 Act (42 U.S.C. 3796dd)
		for the hiring and rehiring of additional career law enforcement officers under
		part Q of such title notwithstanding subsection (i) of such section: 
		Provided, That, notwithstanding
		subsection (g) of the 1968 Act (42 U.S.C. 3796dd), the Federal share of the
		costs of a project funded by such grants may not exceed 75 percent unless the
		Director of the Office of Community Oriented Policing Services waives, wholly
		or in part, the requirement of a non-Federal contribution to the costs of a
		project: 
		Provided further, That,
		notwithstanding section 1704(c) of such title (42 U.S.C. 3796dd–3(c)), funding
		for hiring or rehiring a career law enforcement officer may not exceed
		$125,000 unless the Director of the Office of
		Community Oriented Policing Services grants a waiver from this limitation: 
		Provided further, That
		in addition to the purposes set out in subsections 1701(b)(1) and (2) of the
		1968 Act (42 U.S.C. 3796dd(b)(1) and (2)), grants made with funds provided in
		this paragraph may be used for the hiring of non-sworn law enforcement
		personnel in amounts not to exceed $50,000,000: 
		Provided further, That
		within the amounts appropriated, $15,000,000
		shall be transferred to the Tribal Resources Grant Program to be used for the
		hiring and rehiring of tribal law enforcement officers: 
		Provided further, That
		of the amounts appropriated under this paragraph,
		$10,000,000 is for community policing
		development activities in furtherance of the purposes in section 1701; 
		Provided further, That
		within the amounts appropriated under this paragraph,
		$5,000,000 is for the collaborative reform model
		of technical assistance in furtherance of the purposes in section 1701;
        
        
          (4)
          $150,000,000
		is for a comprehensive school safety program of grants and technical assistance
		to improve school safety through hiring, equipment, training, and responding to
		other critical needs as authorized by sections 1701 and 2701 of the 1968 Act
		(42 U.S.C. 3796dd and 42 U.S.C. 3797a): 
		Provided, That in addition to the
		hiring of sworn school resource officers under 42 U.S.C. 3796dd(b)(12), grants
		made with funds under this paragraph may be used for the hiring of non-sworn
		school safety personnel, including civilian public safety personnel, school
		counselors, school psychologists, other qualified psychologists, school social
		workers, and child and adolescent psychiatrists: 
		Provided further, That
		the terms school counselor, school psychologist,
		other qualified psychologist, school social
		worker, and child and adolescent psychiatrist are as
		defined by Section 5421(e) of the Elementary and Secondary Education Act of
		1965, as amended: 
		Provided further, That
		notwithstanding 42 U.S.C. 3796dd–3(c), funding for the hiring of a school
		safety position may not exceed $125,000, unless
		the Director of the Office of Community Oriented Policing Services grants a
		waiver from this limitation: 
		Provided further, That
		notwithstanding 42 U.S.C. 3797a(d)(1), the matching funds requirement set forth
		in 42 U.S.C. 3796dd(g) shall apply to this program: 
		Provided further, That
		notwithstanding 42 U.S.C. 3797d(1), for the purposes of this program,
		school means any elementary or secondary school as set forth in
		42 U.S.C. 3796dd(b)(12): 
		Provided further, That
		grants may be awarded and technical assistance may be provided under this
		program to the entities set forth in 42 U.S.C. 3796dd(a): 
		Provided further, That
		this program shall be administered with assistance from the Department of
		Education: 
		Provided further, That
		the Attorney General may transfer such amounts to the Department of Education,
		from the amounts appropriated under this paragraph, as may be necessary to
		administer this program; and
        
        
          (5)
          $10,000,000
		is for competitive grants to State law enforcement agencies in States with high
		seizures of precursor chemicals, finished methamphetamine, laboratories, and
		laboratory dump seizures: 
		Provided, That funds appropriated
		under this paragraph shall be utilized for investigative purposes to locate or
		investigate illicit activities, including precursor diversion, laboratories, or
		methamphetamine traffickers.
        
      
      
        General provisions—Department of
	 justice
      
      
        201.
        In addition to amounts otherwise made
		available in this title for official reception and representation expenses, a
		total of not to exceed $50,000 from funds
		appropriated to the Department of Justice in this title shall be available to
		the Attorney General for official reception and representation expenses.
      
      
        202.
        None of the funds appropriated by this
		title shall be available to pay for an abortion, except where the life of the
		mother would be endangered if the fetus were carried to term, or in the case of
		rape: 
		Provided, That should this
		prohibition be declared unconstitutional by a court of competent jurisdiction,
		this section shall be null and void.
      
      
        203.
        None of the funds appropriated under this
		title shall be used to require any person to perform, or facilitate in any way
		the performance of, any abortion.
      
      
        204.
        Nothing in the preceding section shall
		remove the obligation of the Director of the Bureau of Prisons to provide
		escort services necessary for a female inmate to receive such service outside
		the Federal facility: 
		Provided, That nothing in this
		section in any way diminishes the effect of section 203 intended to address the
		philosophical beliefs of individual employees of the Bureau of Prisons.
      
      
        205.
        Not to exceed 5 percent of any
		appropriation made available for the current fiscal year for the Department of
		Justice in this Act may be transferred between such appropriations, but no such
		appropriation, except as otherwise specifically provided, shall be increased by
		more than 10 percent by any such transfers: 
		Provided, That any transfer pursuant
		to this section shall be treated as a reprogramming of funds under section 505
		of this Act and shall not be available for obligation except in compliance with
		the procedures set forth in that section.
      
      
        206.
        The Attorney General is authorized to
		extend through September 30, 2014, the Personnel Management Demonstration
		Project transferred to the Attorney General pursuant to section 1115 of the
		Homeland Security Act of 2002 (Public Law 107–296; 28 U.S.C. 599B) without
		limitation on the number of employees or the positions covered.
      
      
        207.
        None of the funds made available to the
		Department of Justice in this Act may be used for the purpose of transporting
		an individual who is a prisoner pursuant to conviction for crime under State or
		Federal law and is classified as a maximum or high security prisoner, other
		than to a prison or other facility certified by the Federal Bureau of Prisons
		as appropriately secure for housing such a prisoner.
      
      
        208.
        
          (a)
          None of the funds appropriated by this Act
		may be used by Federal prisons to purchase cable television services, or to
		rent or purchase audiovisual or electronic media or equipment used primarily
		for recreational purposes.
        
        
          (b)
          Subsection (a) does not preclude the
		rental, maintenance, or purchase of audiovisual or electronic media or
		equipment for inmate training, religious, or educational programs.
        
      
      
        209.
        None of the funds made available under this
		title shall be obligated or expended for any new or enhanced information
		technology program having total estimated development costs in excess of
		$100,000,000, unless the Deputy Attorney General
		and the investment review board certify to the Committees on Appropriations of
		the House of Representatives and the Senate that the information technology
		program has appropriate program management controls and contractor oversight
		mechanisms in place, and that the program is compatible with the enterprise
		architecture of the Department of Justice.
      
      
        210.
        The notification thresholds and procedures
		set forth in section 505 of this Act shall apply to deviations from the amounts
		designated for specific activities in this Act and accompanying report, and to
		any use of deobligated balances of funds provided under this title in previous
		years.
      
      
        211.
        None of the funds appropriated by this Act
		may be used to plan for, begin, continue, finish, process, or approve a
		public-private competition under the Office of Management and Budget Circular
		A–76 or any successor administrative regulation, directive, or policy for work
		performed by employees of the Bureau of Prisons or of Federal Prison
		Industries, Incorporated.
      
      
        212.
        Notwithstanding any other provision of law,
		no funds shall be available for the salary, benefits, or expenses of any United
		States Attorney assigned dual or additional responsibilities by the Attorney
		General or his designee that exempt that United States Attorney from the
		residency requirements of section 545 of title 28, United States Code.
      
      
        213.
        At the discretion of the Attorney General,
		and in addition to any amounts that otherwise may be available (or authorized
		to be made available) by law, with respect to funds appropriated by this title
		under the headings Research, Evaluation and Statistics,
		State and Local Law Enforcement Assistance, and Juvenile
		Justice Programs—
        
          (1)
          up to 4 percent of funds made available to
		the Office of Justice Programs for grant or reimbursement programs may be used
		by such Office to provide training and technical assistance;
        
        
          (2)
          up to 2 percent of funds made available for
		grant or reimbursement programs under such headings, except for amounts
		appropriated specifically for research, evaluation, or statistical programs
		administered by the National Institute of Justice and the Bureau of Justice
		Statistics, shall be transferred to and merged with funds provided to the
		National Institute of Justice and the Bureau of Justice Statistics, to be used
		by them for research, evaluation, or statistical purposes, without regard to
		the authorizations for such grant or reimbursement programs; and
        
        
          (3)
          up to 5 percent of funds made available for
		grant or reimbursement programs: (1) under the heading “State and Local Law
		Enforcement Assistance”; or (2) under the headings “Research, Evaluation, and
		Statistics” and “Juvenile Justice Programs”, to be transferred to and merged
		with funds made available under the heading “State and Local Law Enforcement
		Assistance”, shall be available for tribal criminal justice assistance without
		regard to the authorizations for such grant or reimbursement programs.
        
      
      
        214.
        The Attorney General may, upon request by a
		grantee and based upon a determination of fiscal hardship, waive the
		requirements of sections 2976(g)(1), 2978(e)(1) and (2), and 2904 of title I of
		the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3797w(g)(1),
		3797w–2(e)(1) and (2), 3797q–3) with respect to funds appropriated in this or
		any other Act making appropriations for fiscal years 2010 through 2013 for
		Adult and Juvenile Offender State and Local Reentry Demonstration Projects and
		State, Tribal, and Local Reentry Courts authorized under part FF of title I of
		such Act of 1968, and the Prosecution Drug Treatment Alternatives to Prison
		Program authorized under part CC of such Act of 1968, and Grants to Protect
		Inmates and Safeguard Communities under such Act of 2003.
      
      
        215.
        Notwithstanding any other provision of law,
		section 20109(a) of subtitle A of title II of the Violent Crime Control and Law
		Enforcement Act of 1994 (42 U.S.C. 13709(a)) shall not apply to amounts made
		available by this or any other Act.
      
      
        216.
        None of the funds made available under this
		Act, other than for the national instant criminal background check system
		established under section 103 of the Brady Handgun Violence Prevention Act (18
		U.S.C. 922 note), may be used by a Federal law enforcement officer to
		facilitate the transfer of an operable firearm to an individual if the Federal
		law enforcement officer knows or suspects that the individual is an agent of a
		drug cartel, unless law enforcement personnel of the United States continuously
		monitor or control the firearm at all times.
        
          This title may be cited as the
	 Department of Justice Appropriations
	 Act,
	 2014.
        
      
    
    
      III
      Science
      
        Office of science and technology
	 policy
        For necessary expenses
	 of the Office of Science and Technology Policy, in carrying out the purposes of
	 the National Science and Technology Policy, Organization, and Priorities Act of
	 1976 (42 U.S.C. 6601 et seq.), hire of passenger motor vehicles, and services
	 as authorized by section 3109 of title 5, United States Code, not to exceed
	 $2,250 for official reception and representation
	 expenses, and rental of conference rooms in the District of Columbia,
	 $5,658,000.
      
      
        National Aeronautics and Space
	 Administration
      
      
        Science
        For necessary expenses, not otherwise
	 provided for, in the conduct and support of science research and development
	 activities, including research, development, operations, support, and services;
	 maintenance and repair, facility planning and design; space flight, spacecraft
	 control, and communications activities; program management; personnel and
	 related costs, including uniforms or allowances therefor, as authorized by
	 sections 5901 and 5902 of title 5, United States Code; travel expenses;
	 purchase and hire of passenger motor vehicles; and purchase, lease, charter,
	 maintenance, and operation of mission and administrative aircraft,
	 $5,154,200,000, to remain available until
	 September 30, 2015: 
	 Provided, That the formulation and
	 development costs (with development cost as defined under section 30104 of
	 title 51, United States Code) for the James Webb Space Telescope shall not
	 exceed $8,000,000,000: 
	 Provided further, That
	 should the individual identified under subsection (c)(2)(E) of section 30104 of
	 title 51, United States Code, as responsible for the James Webb Space Telescope
	 determine that the development cost of the program is likely to exceed that
	 limitation, the individual shall immediately notify the Administrator and the
	 increase shall be treated as if it meets the 30 percent threshold described in
	 subsection (f) of section 30104.
      
      
        aeronautics
        For necessary expenses, not otherwise
	 provided for, in the conduct and support of aeronautics research and
	 development activities, including research, development, operations, support,
	 and services; maintenance and repair, facility planning and design; space
	 flight, spacecraft control, and communications activities; program management;
	 personnel and related costs, including uniforms or allowances therefor, as
	 authorized by sections 5901 and 5902 of title 5, United States Code; travel
	 expenses; purchase and hire of passenger motor vehicles; and purchase, lease,
	 charter, maintenance, and operation of mission and administrative aircraft,
	 $558,700,000, to remain available until
	 September 30, 2015.
      
      
        space
	 technology
        For necessary
	 expenses, not otherwise provided for, in the conduct and support of space
	 research and technology development activities, including research,
	 development, operations, support, and services; maintenance and repair,
	 facility planning and design; space flight, spacecraft control, and
	 communications activities; program management; personnel and related costs,
	 including uniforms or allowances therefor, as authorized by sections 5901 and
	 5902 of title 5, United States Code; travel expenses; purchase and hire of
	 passenger motor vehicles; and purchase, lease, charter, maintenance, and
	 operation of mission and administrative aircraft,
	 $670,100,000, to remain available until
	 September 30, 2015.
      
      
        exploration
        For necessary expenses, not otherwise
	 provided for, in the conduct and support of exploration research and
	 development activities, including research, development, operations, support,
	 and services; maintenance and repair, facility planning and design; space
	 flight, spacecraft control, and communications activities; program management;
	 personnel and related costs, including uniforms or allowances therefor, as
	 authorized by sections 5901 and 5902 of title 5, United States Code; travel
	 expenses; purchase and hire of passenger motor vehicles; and purchase, lease,
	 charter, maintenance, and operation of mission and administrative aircraft,
	 $4,209,300,000, to remain available until
	 September 30, 2015: 
	 Provided, That not less than
	 $1,200,000,000 shall be for the Orion
	 Multi-Purpose Crew Vehicle: 
	 Provided further, That not
	 less than $1,918,200,000 shall be for the Space
	 Launch System, which shall have a lift capability not less than 130 tons and
	 which shall have an upper stage and other core elements developed
	 simultaneously: 
	 Provided further, That of
	 the funds made available for the Space Launch System,
	 $1,600,000,000 shall be for launch vehicle
	 development and $318,200,000 shall be for
	 exploration ground systems: 
	 Provided further, That
	 funds made available for the Orion Multi-Purpose Crew Vehicle and Space Launch
	 System are in addition to funds provided for these programs under the
	 Construction and Environmental Compliance and Restoration
	 heading: 
	 Provided further, That
	 $775,000,000 shall be for commercial spaceflight
	 activities, of which $250,000,000 shall only be
	 available after the Administrator has certified that the program is cost
	 beneficial and will have a net positive return on investment given the expected
	 operational life of the International Space Station based on the assessment and
	 plan required by the report accompanying this bill: Provided further, That NASA shall not
	 enter into an agreement for services with a domestically crewed launch provider
	 if the actual per seat cost exceeds the negotiated cost per seat with
	 international providers as of July 16, 2013: 
	 Provided further, That
	 $316,100,000 shall be for exploration research
	 and development.
      
      
        space
	 operations
        For necessary
	 expenses, not otherwise provided for, in the conduct and support of space
	 operations research and development activities, including research,
	 development, operations, support and services; space flight, spacecraft control
	 and communications activities, including operations, production, and services;
	 maintenance and repair, facility planning and design; program management;
	 personnel and related costs, including uniforms or allowances therefor, as
	 authorized by sections 5901 and 5902 of title 5, United States Code; travel
	 expenses; purchase and hire of passenger motor vehicles; and purchase, lease,
	 charter, maintenance and operation of mission and administrative aircraft,
	 $3,882,900,000, to remain available until
	 September 30, 2015.
      
      
        education
        For necessary expenses, not otherwise
	 provided for, in carrying out aerospace and aeronautical education research and
	 development activities, including research, development, operations, support,
	 and services; program management; personnel and related costs, including
	 uniforms or allowances therefor, as authorized by sections 5901 and 5902 of
	 title 5, United States Code; travel expenses; purchase and hire of passenger
	 motor vehicles; and purchase, lease, charter, maintenance, and operation of
	 mission and administrative aircraft,
	 $116,600,000, to remain available until
	 September 30, 2015, of which $18,000,000 shall
	 be for the Experimental Program to Stimulate Competitive Research and
	 $40,000,000 shall be for the National Space
	 Grant College program.
      
      
        cross
	 agency support
        For necessary
	 expenses, not otherwise provided for, in the conduct and support of science,
	 aeronautics, exploration, space operations and education research and
	 development activities, including research, development, operations, support,
	 and services; maintenance and repair, facility planning and design; space
	 flight, spacecraft control, and communications activities; program management;
	 personnel and related costs, including uniforms or allowances therefor, as
	 authorized by sections 5901 and 5902 of title 5, United States Code; travel
	 expenses; purchase and hire of passenger motor vehicles; not to exceed
	 $63,000 for official reception and
	 representation expenses; and purchase, lease, charter, maintenance, and
	 operation of mission and administrative aircraft,
	 $2,793,600,000, to remain available until
	 September 30, 2015: 
	 Provided, That not less than
	 $39,100,000 shall be available for independent
	 verification and validation activities.
      
      
        construction and environmental
	 compliance and restoration
        For
	 necessary expenses for construction of facilities including repair,
	 rehabilitation, revitalization, and modification of facilities, construction of
	 new facilities and additions to existing facilities, facility planning and
	 design, and restoration, and acquisition or condemnation of real property, as
	 authorized by law, and environmental compliance and restoration,
	 $586,900,000, to remain available until
	 September 30, 2019: 
	 Provided, That proceeds from leases
	 deposited into this account shall be available for a period of 5 years to the
	 extent and in amounts as provided in annual appropriations Acts: 
	 Provided further, That
	 such proceeds referred to in the preceding proviso shall be available for
	 obligation for fiscal year 2014 in an amount not to exceed
	 $9,584,100: 
	 Provided further, That
	 each annual budget request shall include an annual estimate of gross receipts
	 and collections and proposed use of all funds collected pursuant to section 315
	 of the National Aeronautics and Space Act of 1958 (51 U.S.C.
	 20145).
      
      
        office of
	 inspector general
        For
	 necessary expenses of the Office of Inspector General in carrying out the
	 Inspector General Act of 1978, $38,000,000, of
	 which $500,000 shall remain available until
	 September 30, 2015.
      
      
        administrative
	 provisions
        Funds for announced
	 prizes otherwise authorized shall remain available, without fiscal year
	 limitation, until the prize is claimed or the offer is withdrawn.
        Not to exceed 5 percent of any appropriation
	 made available for the current fiscal year for the National Aeronautics and
	 Space Administration in this Act may be transferred between such
	 appropriations, but no such appropriation, except as otherwise specifically
	 provided, shall be increased by more than 10 percent by any such transfers.
	 Balances so transferred shall be merged with and available for the same
	 purposes and the same time period as the appropriations to which transferred.
	 Any transfer pursuant to this provision shall be treated as a reprogramming of
	 funds under section 505 of this Act and shall not be available for obligation
	 except in compliance with the procedures set forth in that section.
        The spending plan required by this Act shall
	 be provided by NASA at the theme, program, project and activity level. The
	 spending plan, as well as any subsequent change of an amount established in
	 that spending plan that meets the notification requirements of section 505 of
	 this Act, shall be treated as a reprogramming under section 505 of this Act and
	 shall not be available for obligation or expenditure except in compliance with
	 the procedures set forth in that section.
      
      
        National Science
	 Foundation
      
      
        research
	 and related activities
        For
	 necessary expenses in carrying out the National Science Foundation Act of 1950,
	 as amended (42 U.S.C. 1861 et seq.), and Public Law 86–209 (42 U.S.C. 1880 et
	 seq.); services as authorized by section 3109 of title 5, United States Code;
	 maintenance and operation of aircraft and purchase of flight services for
	 research support; acquisition of aircraft; and authorized travel;
	 $6,018,290,000, to remain available until
	 September 30, 2015, of which not to exceed
	 $520,000,000 shall remain available until
	 expended for polar research and operations support, and for reimbursement to
	 other Federal agencies for operational and science support and logistical and
	 other related activities for the United States Antarctic program: 
	 Provided, That receipts for scientific
	 support services and materials furnished by the National Research Centers and
	 other National Science Foundation supported research facilities may be credited
	 to this appropriation: 
	 Provided further, That not
	 less than $163,580,000 shall be available for
	 activities authorized by section 7002(c)(2)(A)(iv) of Public Law
	 110–69.
      
      
        major
	 research equipment and facilities construction
        For necessary expenses for the acquisition,
	 construction, commissioning, and upgrading of major research equipment,
	 facilities, and other such capital assets pursuant to the National Science
	 Foundation Act of 1950, as amended (42 U.S.C. 1861 et seq.), including
	 authorized travel, $210,120,000, to remain
	 available until expended.
      
      
        education
	 and human resources
      
      
        For necessary expenses in carrying out
	 science, mathematics and engineering education and human resources programs and
	 activities pursuant to the National Science Foundation Act of 1950, as amended
	 (42 U.S.C. 1861 et seq.), including services as authorized by section 3109 of
	 title 5, United States Code, authorized travel, and rental of conference rooms
	 in the District of Columbia, $880,290,000, to
	 remain available until September 30, 2015: 
	 Provided, That not less than
	 $60,890,000 shall be available until expended
	 for activities authorized by section 7030 of Public Law
	 110–69.
      
      
        agency
	 operations and award management
        For agency operations and award management
	 necessary in carrying out the National Science Foundation Act of 1950, as
	 amended (42 U.S.C. 1861 et seq.); services authorized by section 3109 of title
	 5, United States Code; hire of passenger motor vehicles; uniforms or allowances
	 therefor, as authorized by sections 5901 and 5902 of title 5, United States
	 Code; rental of conference rooms in the District of Columbia; and reimbursement
	 of the Department of Homeland Security for security guard services;
	 $298,400,000: 
	 Provided, That not to exceed
	 $8,280 is for official reception and
	 representation expenses: 
	 Provided further, That
	 contracts may be entered into under this heading in fiscal year 2014 for
	 maintenance and operation of facilities and for other services to be provided
	 during the next fiscal year.
      
      
        office of
	 the national science board
        For
	 necessary expenses (including payment of salaries, authorized travel, hire of
	 passenger motor vehicles, the rental of conference rooms in the District of
	 Columbia, and the employment of experts and consultants under section 3109 of
	 title 5, United States Code) involved in carrying out section 4 of the National
	 Science Foundation Act of 1950, as amended (42 U.S.C. 1863) and Public Law
	 86–209 (42 U.S.C. 1880 et seq.), $4,470,000: 
	 Provided, That not to exceed
	 $2,500 shall be available for official reception
	 and representation expenses.
      
      
        office of
	 inspector general
        For
	 necessary expenses of the Office of Inspector General as authorized by the
	 Inspector General Act of 1978, $14,320,000, of
	 which $400,000 shall remain available until
	 September 30, 2015.
      
      
        administrative
	 provision
        Not to exceed 5
	 percent of any appropriation made available for the current fiscal year for the
	 National Science Foundation in this Act may be transferred between such
	 appropriations, but no such appropriation shall be increased by more than 15
	 percent by any such transfers. Any transfer pursuant to this section shall be
	 treated as a reprogramming of funds under section 505 of this Act and shall not
	 be available for obligation except in compliance with the procedures set forth
	 in that section.
      
      
        This title may be cited as the
		Science Appropriations Act,
		2014.
      
    
    
      IV
      Related agencies
      
        Commission on civil
	 rights
      
      
        Salaries and expenses
        For necessary expenses of the Commission on
	 Civil Rights, including hire of passenger motor vehicles,
	 $9,400,000: 
	 Provided, That none of the funds
	 appropriated in this paragraph shall be used to employ in excess of four
	 full-time individuals under Schedule C of the Excepted Service exclusive of one
	 special assistant for each Commissioner: 
	 Provided further, That
	 none of the funds appropriated in this paragraph shall be used to reimburse
	 Commissioners for more than 75 billable days, with the exception of the
	 chairperson, who is permitted 125 billable days: 
	 Provided further, That
	 none of the funds appropriated in this paragraph shall be used for any activity
	 or expense that is not explicitly authorized by section 3 of the Civil Rights
	 Commission Act of 1983 (42 U.S.C. 1975a).
      
      
        Equal employment opportunity
	 commission
      
      
        Salaries and expenses
        For necessary expenses of the Equal
	 Employment Opportunity Commission as authorized by title VII of the Civil
	 Rights Act of 1964, the Age Discrimination in Employment Act of 1967, the Equal
	 Pay Act of 1963, the Americans with Disabilities Act of 1990, the Civil Rights
	 Act of 1991, the Genetic Information Non-Discrimination Act (GINA) of 2008
	 (Public Law 110–233), the ADA Amendments Act of 2008 (Public Law 110–325), and
	 the Lilly Ledbetter Fair Pay Act of 2009 (Public Law 111–2), including services
	 as authorized by section 3109 of title 5, United States Code; hire of passenger
	 motor vehicles as authorized by section 1343(b) of title 31, United States
	 Code; nonmonetary awards to private citizens; and up to
	 $30,000,000 for payments to State and local
	 enforcement agencies for authorized services to the Commission,
	 $372,923,000: 
	 Provided, That the Commission is
	 authorized to make available for official reception and representation expenses
	 not to exceed $2,250 from available funds: 
	 Provided further, That the
	 Commission may take no action to implement any workforce repositioning,
	 restructuring, or reorganization until such time as the Committees on
	 Appropriations of the House of Representatives and the Senate have been
	 notified of such proposals, in accordance with the reprogramming requirements
	 of section 505 of this Act: 
	 Provided further, That the
	 Chair is authorized to accept and use any gift or donation to carry out the
	 work of the Commission.
      
      
        International trade
	 commission
      
      
        Salaries and expenses
        For necessary expenses of the International
	 Trade Commission, including hire of passenger motor vehicles and services as
	 authorized by section 3109 of title 5, United States Code, and not to exceed
	 $2,250 for official reception and representation
	 expenses, $85,102,000, to remain available until
	 expended.
      
      
        Legal services
	 corporation
      
      
        Payment to the legal services
	 corporation
        For payment to the
	 Legal Services Corporation to carry out the purposes of the Legal Services
	 Corporation Act of 1974, $430,000,000, of which
	 $400,000,000 is for basic field programs and
	 required independent audits; $4,500,000 is for
	 the Office of Inspector General, of which such amounts as may be necessary may
	 be used to conduct additional audits of recipients;
	 $19,500,000 is for management and grants
	 oversight; $3,500,000 is for client self-help
	 and information technology; $1,500,000 is for a
	 Pro Bono Innovation Fund; and $1,000,000 is for
	 loan repayment assistance: 
	 Provided, That the Legal Services
	 Corporation may continue to provide locality pay to officers and employees at a
	 rate no greater than that provided by the Federal Government to Washington,
	 DC-based employees as authorized by section 5304 of title 5, United States
	 Code, notwithstanding section 1005(d) of the Legal Services Corporation Act (42
	 U.S.C. 2996(d)): 
	 Provided further, That the
	 authorities provided in section 205 of this Act shall be applicable to the
	 Legal Services Corporation: 
	 Provided further, That,
	 for the purposes of section 505 and section 540 of this Act, the Legal Services
	 Corporation shall be considered an agency of the United States
	 Government.
      
      
        administrative provisions—legal
	 services corporation
        None of
	 the funds appropriated in this Act to the Legal Services Corporation shall be
	 expended for any purpose prohibited or limited by, or contrary to any of the
	 provisions of, sections 501, 502, 503, 504, 505, and 506 of Public Law 105–119,
	 and all funds appropriated in this Act to the Legal Services Corporation shall
	 be subject to the same terms and conditions set forth in such sections, except
	 that all references in sections 502 and 503 to 1997 and 1998 shall be deemed to
	 refer instead to 2013 and 2014, respectively.
        Section 504 of the Departments of Commerce,
	 Justice, and State, the Judiciary, and Related Agencies Appropriations Act,
	 1996 (as contained in Public Law 104–134) is
	 amended:
        
          (1)
          in
		subsection (a), in the matter preceding paragraph (1), by inserting after
		) the following: that uses Federal funds (or funds from
		any source with regard to paragraphs (7), (14) and (15)) in a
		manner;
        
        
          (2)
          by
		striking subsection (d); and
        
        
          (3)
          by
		redesignating subsections (e) and (f) as subsections (d) and (e),
		respectively.
        
      
      
        Marine Mammal
	 Commission
      
      
        Salaries
	 and Expenses
        For necessary
	 expenses of the Marine Mammal Commission as authorized by title II of the
	 Marine Mammal Protection Act of 1972 (16 U.S.C. 1361 et seq.),
	 $3,431,000.
      
      
        Office of the United States
	 Trade Representative
      
      
        Salaries
	 and Expenses
        For necessary
	 expenses of the Office of the United States Trade Representative, including the
	 hire of passenger motor vehicles and the employment of experts and consultants
	 as authorized by section 3109 of title 5, United States Code,
	 $56,170,000, of which
	 $1,000,000 shall remain available until
	 expended: 
	 Provided, That not to exceed
	 $124,000 shall be available for official
	 reception and representation expenses.
      
      
        State Justice
	 Institute
      
      
        Salaries and
	 Expenses
        For necessary
	 expenses of the State Justice Institute, as authorized by the State Justice
	 Institute Authorization Act of 1984 (42 U.S.C. 10701 et seq.)
	 $5,121,000, of which
	 $500,000 shall remain available until September
	 30, 2015: 
	 Provided, That not to exceed
	 $2,250 shall be available for official reception
	 and representation expenses: 
	 Provided further, That,
	 for the purposes of section 505 of this Act, the State Justice Institute shall
	 be considered an agency of the United States
	 Government.
      
    
    
      V
      General provisions
      
        (including
	 rescissions)
      
      
        501.
        No part of any appropriation contained in
		this Act shall be used for publicity or propaganda purposes not authorized by
		the Congress.
      
      
        502.
        No part of any appropriation contained in
		this Act shall remain available for obligation beyond the current fiscal year
		unless expressly so provided herein.
      
      
        503.
        The expenditure of any appropriation under
		this Act for any consulting service through procurement contract, pursuant to
		section 3109 of title 5, United States Code, shall be limited to those
		contracts where such expenditures are a matter of public record and available
		for public inspection, except where otherwise provided under existing law, or
		under existing Executive order issued pursuant to existing law.
      
      
        504.
        If any provision of this Act or the
		application of such provision to any person or circumstances shall be held
		invalid, the remainder of the Act and the application of each provision to
		persons or circumstances other than those as to which it is held invalid shall
		not be affected thereby.
      
      
        505.
        
          (a)
          None of the funds provided under this Act,
		or provided under previous appropriations Acts to the agencies funded by this
		Act that remain available for obligation or expenditure in fiscal year 2014, or
		provided from any accounts in the Treasury of the United States derived by the
		collection of fees available to the agencies funded by this Act, shall be
		available for obligation or expenditure through a reprogramming of funds that:
		(1) creates or initiates a new program, project or activity; (2) eliminates a
		program, project or activity; (3) increases funds or personnel by any means for
		any project or activity for which funds have been denied or restricted; (4)
		relocates an office or employees; (5) reorganizes or renames offices, programs
		or activities; (6) contracts out or privatizes any functions or activities
		presently performed by Federal employees; (7) augments existing programs,
		projects or activities in excess of $500,000 or
		10 percent, whichever is less, or reduces by 10 percent funding for any
		program, project or activity, or numbers of personnel by 10 percent; or (8)
		results from any general savings, including savings from a reduction in
		personnel, which would result in a change in existing programs, projects or
		activities as approved by Congress; unless the House and Senate Committees on
		Appropriations are notified 15 days in advance of such reprogramming of
		funds.
        
      
      
        506.
        
          (a)
          If it has been finally determined by a
		court or Federal agency that any person intentionally affixed a label bearing a
		Made in America inscription, or any inscription with the same
		meaning, to any product sold in or shipped to the United States that is not
		made in the United States, the person shall be ineligible to receive any
		contract or subcontract made with funds made available in this Act, pursuant to
		the debarment, suspension, and ineligibility procedures described in sections
		9.400 through 9.409 of title 48, Code of Federal Regulations.
        
        
          (b)
          
            (1)
            To the extent practicable, with respect to
		authorized purchases of promotional items, funds made available by this Act
		shall be used to purchase items that are manufactured, produced, or assembled
		in the United States, its territories, or its possessions.
          
          
            (2)
            The term promotional items
		has the meaning given the term in OMB Circular A–87, Attachment B, Item
		(1)(f)(3).
          
        
      
      
        507.
        
          (a)
          The Departments of Commerce and Justice,
		the National Science Foundation, and the National Aeronautics and Space
		Administration shall provide to the Committees on Appropriations of the House
		of Representatives and the Senate a quarterly report on the status of balances
		of appropriations at the account level. For unobligated, uncommitted balances
		and unobligated, committed balances the quarterly reports shall separately
		identify the amounts attributable to each source year of appropriation from
		which the balances were derived. For balances that are obligated, but
		unexpended, the quarterly reports shall separately identify amounts by the year
		of obligation.
        
        
          (b)
          The report described in subsection (a)
		shall be submitted within 30 days of the end of the first quarter of fiscal
		year 2014, and subsequent reports shall be submitted within 30 days of the end
		of each quarter thereafter.
        
        
          (c)
          If a department or agency is unable to
		fulfill any aspect of a reporting requirement described in subsection (a) due
		to a limitation of a current accounting system, the department or agency shall
		fulfill such aspect to the maximum extent practicable under such accounting
		system and shall identify and describe in each quarterly report the extent to
		which such aspect is not fulfilled.
        
      
      
        508.
        Any costs incurred by a department or
		agency funded under this Act resulting from, or to prevent, personnel actions
		taken in response to funding reductions included in this Act shall be absorbed
		within the total budgetary resources available to such department or agency: 
		Provided, That the authority to
		transfer funds between appropriations accounts as may be necessary to carry out
		this section is provided in addition to authorities included elsewhere in this
		Act: 
		Provided further, That
		use of funds to carry out this section shall be treated as a reprogramming of
		funds under section 505 of this Act and shall not be available for obligation
		or expenditure except in compliance with the procedures set forth in that
		section.
      
      
        509.
        None of the funds provided by this Act
		shall be available to promote the sale or export of tobacco or tobacco
		products, or to seek the reduction or removal by any foreign country of
		restrictions on the marketing of tobacco or tobacco products, except for
		restrictions which are not applied equally to all tobacco or tobacco products
		of the same type.
      
      
        510.
        Notwithstanding any other provision of law,
		amounts deposited or available in the Fund established by section 1402 of
		chapter XIV of title II of Public Law 98–473 (42 U.S.C. 10601) in any fiscal
		year in excess of $765,000,000 shall not be
		available for obligation until the following fiscal year.
      
      
        511.
        None of the funds made available to the
		Department of Justice in this Act may be used to discriminate against or
		denigrate the religious or moral beliefs of students who participate in
		programs for which financial assistance is provided from those funds, or of the
		parents or legal guardians of such students.
      
      
        512.
        None of the funds made available in this
		Act may be transferred to any department, agency, or instrumentality of the
		United States Government, except pursuant to a transfer made by, or transfer
		authority provided in, this Act or any other appropriations Act.
      
      
        513.
        Any funds provided in this Act used to
		implement E-Government Initiatives shall be subject to the procedures set forth
		in section 505 of this Act.
      
      
        514.
        
          (a)
          The Inspectors General of the Department of
		Commerce, the Department of Justice, the National Aeronautics and Space
		Administration, the National Science Foundation, and the Legal Services
		Corporation shall conduct audits, pursuant to the Inspector General Act (5
		U.S.C. App.), of grants or contracts for which funds are appropriated by this
		Act, and shall submit reports to Congress on the progress of such audits, which
		may include preliminary findings and a description of areas of particular
		interest, within 180 days after initiating such an audit and every 180 days
		thereafter until any such audit is completed.
        
        
          (b)
          Within 60 days after the date on which an
		audit described in subsection (a) by an Inspector General is completed, the
		Secretary, Attorney General, Administrator, Director, or President, as
		appropriate, shall make the results of the audit available to the public on the
		Internet website maintained by the Department, Administration, Foundation, or
		Corporation, respectively. The results shall be made available in redacted form
		to exclude—
          
            (1)
            any matter described in section 552(b) of
		title 5, United States Code; and
          
          
            (2)
            sensitive personal information for any
		individual, the public access to which could be used to commit identity theft
		or for other inappropriate or unlawful purposes.
          
        
        
          (c)
          A grant or contract funded by amounts
		appropriated by this Act may not be used for the purpose of defraying the costs
		of a banquet or conference that is not directly and programmatically related to
		the purpose for which the grant or contract was awarded, such as a banquet or
		conference held in connection with planning, training, assessment, review, or
		other routine purposes related to a project funded by the grant or
		contract.
        
        
          (d)
          Any person awarded a grant or contract
		funded by amounts appropriated by this Act shall submit a statement to the
		Secretary of Commerce, the Attorney General, the Administrator, Director, or
		President, as appropriate, certifying that no funds derived from the grant or
		contract will be made available through a subcontract or in any other manner to
		another person who has a financial interest in the person awarded the grant or
		contract.
        
        
          (e)
          The provisions of the preceding subsections
		of this section shall take effect 30 days after the date on which the Director
		of the Office of Management and Budget, in consultation with the Director of
		the Office of Government Ethics, determines that a uniform set of rules and
		requirements, substantially similar to the requirements in such subsections,
		consistently apply under the executive branch ethics program to all Federal
		departments, agencies, and entities.
        
      
      
        515.
        No funds appropriated or otherwise made
		available under this Act may be used by the Departments of Commerce and
		Justice, the National Aeronautics and Space Administration, or the National
		Science Foundation to acquire a high-impact information system, as defined for
		security categorization by the National Institute of Standards and Technology’s
		(NIST) Federal Information Processing Standard Publication 199, Standards for
		Security Categorization of Federal Information and Information Systems, unless
		the agency has reviewed the supply chain risk for the information systems
		against criteria developed by NIST to inform acquisition decisions for
		high-impact information systems within the Federal Government and against
		international standards and guidelines, including those developed by NIST;
		reviewed the supply chain risk from the presumptive awardee against available
		and relevant threat information provided by the Federal Bureau of Investigation
		and other appropriate agencies; and developed, in consultation with NIST and
		supply chain risk management experts, a mitigation strategy for any identified
		risks.
      
      
        516.
        None of the funds made available in this
		Act shall be used in any way whatsoever to support or justify the use of
		torture by any official or contract employee of the United States
		Government.
      
      
        517.
        
          (a)
          Notwithstanding any other provision of law
		or treaty, none of the funds appropriated or otherwise made available under
		this Act or any other Act may be expended or obligated by a department, agency,
		or instrumentality of the United States to pay administrative expenses or to
		compensate an officer or employee of the United States in connection with
		requiring an export license for the export to Canada of components, parts,
		accessories or attachments for firearms listed in Category I, section 121.1 of
		title 22, Code of Federal Regulations (International Trafficking in Arms
		Regulations (ITAR), part 121, as it existed on April 1, 2005) with a total
		value not exceeding $500 wholesale in any
		transaction, provided that the conditions of subsection (b) of this section are
		met by the exporting party for such articles.
        
        
          (b)
          The foregoing exemption from obtaining an
		export license—
          
            (1)
            does not exempt an exporter from filing any
		Shipper's Export Declaration or notification letter required by law, or from
		being otherwise eligible under the laws of the United States to possess, ship,
		transport, or export the articles enumerated in subsection (a); and
          
          
            (2)
            does not permit the export without a
		license of—
            
              (A)
              fully automatic firearms and components and
		parts for such firearms, other than for end use by the Federal Government, or a
		Provincial or Municipal Government of Canada;
            
            
              (B)
              barrels, cylinders, receivers (frames) or
		complete breech mechanisms for any firearm listed in Category I, other than for
		end use by the Federal Government, or a Provincial or Municipal Government of
		Canada; or
            
            
              (C)
              articles for export from Canada to another
		foreign destination.
            
          
        
        
          (c)
          In accordance with this section, the
		District Directors of Customs and postmasters shall permit the permanent or
		temporary export without a license of any unclassified articles specified in
		subsection (a) to Canada for end use in Canada or return to the United States,
		or temporary import of Canadian-origin items from Canada for end use in the
		United States or return to Canada for a Canadian citizen.
        
        
          (d)
          The President may require export licenses
		under this section on a temporary basis if the President determines, upon
		publication first in the Federal Register, that the Government of Canada has
		implemented or maintained inadequate import controls for the articles specified
		in subsection (a), such that a significant diversion of such articles has and
		continues to take place for use in international terrorism or in the escalation
		of a conflict in another nation. The President shall terminate the requirements
		of a license when reasons for the temporary requirements have ceased.
        
      
      
        518.
        Notwithstanding any other provision of law,
		no department, agency, or instrumentality of the United States receiving
		appropriated funds under this Act or any other Act shall obligate or expend in
		any way such funds to pay administrative expenses or the compensation of any
		officer or employee of the United States to deny any application submitted
		pursuant to 22 U.S.C. 2778(b)(1)(B) and qualified pursuant to 27 CFR section
		478.112 or .113, for a permit to import United States origin curios or
		relics firearms, parts, or ammunition.
      
      
        519.
        None of the funds made available in this
		Act may be used to include in any new bilateral or multilateral trade agreement
		the text of—
        
          (1)
          paragraph 2 of article 16.7 of the United
		States-Singapore Free Trade Agreement;
        
        
          (2)
          paragraph 4 of article 17.9 of the United
		States-Australia Free Trade Agreement; or
        
        
          (3)
          paragraph 4 of article 15.9 of the United
		States-Morocco Free Trade Agreement.
        
      
      
        520.
        None of the funds made available in this
		Act may be used to authorize or issue a national security letter in
		contravention of any of the following laws authorizing the Federal Bureau of
		Investigation to issue national security letters: The Right to Financial
		Privacy Act; The Electronic Communications Privacy Act; The Fair Credit
		Reporting Act; The National Security Act of 1947; USA PATRIOT Act; and the laws
		amended by these Acts.
      
      
        521.
        If at any time during any quarter, the
		program manager of a project within the jurisdiction of the Departments of
		Commerce or Justice, the National Aeronautics and Space Administration, or the
		National Science Foundation totaling more than
		$75,000,000 has reasonable cause to believe that
		the total program cost has increased by 10 percent, the program manager shall
		immediately inform the respective Secretary, Administrator, or Director. The
		Secretary, Administrator, or Director shall notify the House and Senate
		Committees on Appropriations within 30 days in writing of such increase, and
		shall include in such notice: the date on which such determination was made; a
		statement of the reasons for such increases; the action taken and proposed to
		be taken to control future cost growth of the project; changes made in the
		performance or schedule milestones and the degree to which such changes have
		contributed to the increase in total program costs or procurement costs; new
		estimates of the total project or procurement costs; and a statement validating
		that the project's management structure is adequate to control total project or
		procurement costs.
      
      
        522.
        Funds appropriated by this Act, or made
		available by the transfer of funds in this Act, for intelligence or
		intelligence related activities are deemed to be specifically authorized by the
		Congress for purposes of section 504 of the National Security Act of 1947 (50
		U.S.C. 414) during fiscal year 2014 until the enactment of the Intelligence
		Authorization Act for fiscal year 2014.
      
      
        523.
        The Departments, agencies, and commissions
		funded under this Act shall establish and maintain on the homepages of their
		Internet Web sites—
        
          (1)
          a direct link to the Internet Web sites of
		their Offices of Inspectors General; and
        
        
          (2)
          a mechanism on the Offices of Inspectors
		General website by which individuals may anonymously report cases of waste,
		fraud, or abuse with respect to those Departments, agencies, and
		commissions.
        
      
      
        524.
        None of the funds appropriated or otherwise
		made available by this Act may be used to enter into a contract in an amount
		greater than $5,000,000 or to award a grant in
		excess of such amount unless the prospective contractor or grantee certifies in
		writing to the agency awarding the contract or grant that, to the best of its
		knowledge and belief, the contractor or grantee has filed all Federal tax
		returns required during the three years preceding the certification, has not
		been convicted of a criminal offense under the Internal Revenue Code of 1986,
		and has not, more than 90 days prior to certification, been notified of any
		unpaid Federal tax assessment for which the liability remains unsatisfied,
		unless the assessment is the subject of an installment agreement or offer in
		compromise that has been approved by the Internal Revenue Service and is not in
		default, or the assessment is the subject of a non-frivolous administrative or
		judicial proceeding.
        
          (rescissions)
        
      
      
        525.
        
          (a)
          Of the unobligated balances available to
		the Department of Justice, the following funds are hereby rescinded, not later
		than September 30, 2014, from the following accounts in the specified
		amounts—
          
            (1)
            
              Working Capital Fund,
		$30,000,000;
          
          
            (2)
            
              Legal Activities, Assets Forfeiture
		Fund, $692,520,000;
          
          
            (3)
            
              United
		States Marshals Service, Salaries and Expenses,
		$12,200,000;
          
          
            (4)
            
              United
		States Marshals Service, Federal Prisoner Detention,
		$80,000,000;
          
          
            (5)
            
              Federal
		Bureau of Investigation, Salaries and Expenses,
		$71,000,000;
          
          
            (6)
            
              Drug
		Enforcement Administration, Salaries and Expenses,
		$10,000,000;
          
          
            (7)
            
              Bureau of
		Alcohol, Tobacco, Firearms, and Explosives, Salaries and Expenses,
		$12,400,000;
          
          
            (8)
            
              Federal Prison System, Buildings and
		Facilities, $10,276,000;
          
          
            (9)
            
              State and Local Law Enforcement
		Activities, Office on Violence Against Women, Violence Against Women Prevention
		and Prosecution Programs,
		$18,300,000;
          
          
            (10)
            
              State and Local Law Enforcement
		Activities, Office of Justice Programs,
		$59,000,000; and
          
          
            (11)
            
              State and Local Law Enforcement
		Activities, Community Oriented Policing Services,
		$26,000,000.
          
        
        
          (b)
          The Department of Justice shall submit to
		the Committees on Appropriations of the House of Representatives and the Senate
		a report no later than September 1, 2014, specifying the amount of each
		rescission made pursuant to subsection (a).
        
      
      
        526.
        None of the funds appropriated or otherwise
		made available in this Act may be used in a manner that is inconsistent with
		the principal negotiating objective of the United States with respect to trade
		remedy laws to preserve the ability of the United States—
        
          (1)
          to enforce vigorously its trade laws,
		including antidumping, countervailing duty, and safeguard laws;
        
        
          (2)
          to avoid agreements that—
          
            (A)
            lessen the effectiveness of domestic and
		international disciplines on unfair trade, especially dumping and subsidies;
		or
          
          
            (B)
            lessen the effectiveness of domestic and
		international safeguard provisions, in order to ensure that United States
		workers, agricultural producers, and firms can compete fully on fair terms and
		enjoy the benefits of reciprocal trade concessions; and
          
        
        
          (3)
          to address and remedy market distortions
		that lead to dumping and subsidization, including overcapacity, cartelization,
		and market-access barriers.
        
      
      
        527.
        None of the funds made available in this
		Act may be used to purchase first class or premium airline travel in
		contravention of sections 301–10.122 through 301–10.124 of title 41 of the Code
		of Federal Regulations.
      
      
        528.
        None of the funds made available in this
		Act may be used to send or otherwise pay for the attendance of more than 50
		employees from a Federal department or agency at any single conference
		occurring outside the United States, unless such conference is a law
		enforcement training or operational conference for law enforcement personnel
		and the majority of Federal employees in attendance are law enforcement
		personnel stationed outside the United States.
      
      
        529.
        None of the funds appropriated or otherwise
		made available in this Act may be used to transfer, release, or assist in the
		transfer or release to or within the United States, its territories, or
		possessions Khalid Sheikh Mohammed or any other detainee who—
        
          (1)
          is not a United States citizen or a member
		of the Armed Forces of the United States; and
        
        
          (2)
          is or was held on or after June 24, 2009,
		at the United States Naval Station, Guantánamo Bay, Cuba, by the Department of
		Defense.
        
      
      
        530.
        
          (a)
          None of the funds appropriated or otherwise
		made available in this Act may be used to construct, acquire, or modify any
		facility in the United States, its territories, or possessions to house any
		individual described in subsection (c) for the purposes of detention or
		imprisonment in the custody or under the effective control of the Department of
		Defense.
        
        
          (b)
          The prohibition in subsection (a) shall not
		apply to any modification of facilities at United States Naval Station,
		Guantánamo Bay, Cuba.
        
        
          (c)
          An individual described in this subsection
		is any individual who, as of June 24, 2009, is located at United States Naval
		Station, Guantánamo Bay, Cuba, and who—
          
            (1)
            is not a citizen of the United States or a
		member of the Armed Forces of the United States; and
          
          
            (2)
            is—
            
              (A)
              in the custody or under the effective
		control of the Department of Defense; or
            
            
              (B)
              otherwise under detention at United States
		Naval Station, Guantánamo Bay, Cuba.
            
          
        
      
      
        531.
        None of the funds made available under this
		Act may be distributed to the Association of Community Organizations for Reform
		Now (ACORN) or its subsidiaries.
      
      
        532.
        To the extent practicable, funds made
		available in this Act should be used to purchase light bulbs that are
		Energy Star qualified or have the Federal Energy
		Management Program designation.
      
      
        533.
        The Director of the Office of Management
		and Budget shall instruct any department, agency, or instrumentality of the
		United States Government receiving funds appropriated under this Act to track
		undisbursed balances in expired grant accounts and include in its annual
		performance plan and performance and accountability reports the
		following:
        
          (1)
          Details on future action the department,
		agency, or instrumentality will take to resolve undisbursed balances in expired
		grant accounts.
        
        
          (2)
          The method that the department, agency, or
		instrumentality uses to track undisbursed balances in expired grant
		accounts.
        
        
          (3)
          Identification of undisbursed balances in
		expired grant accounts that may be returned to the Treasury of the United
		States.
        
        
          (4)
          In the preceding 3 fiscal years, details on
		the total number of expired grant accounts with undisbursed balances (on the
		first day of each fiscal year) for the department, agency, or instrumentality
		and the total finances that have not been obligated to a specific project
		remaining in the accounts.
        
      
      
        534.
        The Departments of Commerce and Justice,
		the National Aeronautics and Space Administration, and the National Science
		Foundation shall submit spending plans, signed by the respective department or
		agency head, to the Committees on Appropriations of the House of
		Representatives and the Senate within 30 days after the date of enactment of
		this Act, except that the deadline for the Department of Justice shall be 45
		days after the date of enactment of this Act.
      
      
        535.
        None of the funds made available by this
		Act may be used to pay the salaries or expenses of personnel to deny, or fail
		to act on, an application for the importation of any model of shotgun
		if—
        
          (1)
          all other requirements of law with respect
		to the proposed importation are met; and
        
        
          (2)
          no application for the importation of such
		model of shotgun, in the same configuration, had been denied by the Attorney
		General prior to January 1, 2011, on the basis that the shotgun was not
		particularly suitable for or readily adaptable to sporting purposes.
        
      
      
        536.
        
          (a)
          None of the funds made available in this
		Act may be used to maintain or establish a computer network unless such network
		blocks the viewing, downloading, and exchanging of pornography.
        
        
          (b)
          Nothing in subsection (a) shall limit the
		use of funds necessary for any Federal, State, tribal, or local law enforcement
		agency or any other entity carrying out criminal investigations, prosecution,
		or adjudication activities.
        
      
      
        537.
        None of the funds made available by this
		Act may be used to enter into a contract, memorandum of understanding, or
		cooperative agreement with, make a grant to, or provide a loan or loan
		guarantee to, any corporation that was convicted of a felony criminal violation
		under any Federal law within the preceding 24 months, where the awarding agency
		is aware of the conviction, unless an agency has considered suspension or
		debarment of the corporation and has made a determination that this further
		action is not necessary to protect the interests of the Government.
      
      
        538.
        None of the funds made available by this
		Act may be used to enter into a contract, memorandum of understanding, or
		cooperative agreement with, make a grant to, or provide a loan or loan
		guarantee to, any corporation that has any unpaid Federal tax liability that
		has been assessed, for which all judicial and administrative remedies have been
		exhausted or have lapsed, and that is not being paid in a timely manner
		pursuant to an agreement with the authority responsible for collecting the tax
		liability, where the awarding agency is aware of the unpaid tax liability,
		unless an agency has considered suspension or debarment of the corporation and
		has made a determination that this further action is not necessary to protect
		the interests of the Government.
      
      
        539.
        All
		agencies and departments funded under this Act shall send to the Committees on
		Appropriations of the House of Representatives and the Senate at the end of the
		fiscal year a report containing a complete inventory of the total number of
		vehicles owned, permanently retired, and purchased during fiscal year 2014 as
		well as the total cost of the vehicle fleet, including maintenance, fuel,
		storage, purchasing, and leasing.
      
      
        540.
        
          (a)
          The head of any Executive branch
		department, agency, board, commission, or office funded by this Act shall
		submit annual reports to the Inspector General or senior ethics official for
		any entity without an Inspector General, regarding the costs and contracting
		procedures related to each conference held by any such department, agency,
		board, commission, or office during fiscal year 2014 for which the cost to the
		United States Government was more than
		$100,000.
        
        
          (b)
          Each report
		submitted shall include, for each conference described in subsection (a) held
		during the applicable period—
          
            (1)
            a
		description of its purpose;
          
          
            (2)
            the
		number of participants attending;
          
          
            (3)
            a
		detailed statement of the costs to the United States Government,
		including—
            
              (A)
              the cost of any
		food or beverages;
            
            
              (B)
              the cost of any
		audio-visual services;
            
            
              (C)
              the cost of
		employee or contractor travel to and from the conference; and
            
            
              (D)
              a
		discussion of the methodology used to determine which costs relate to the
		conference; and
            
          
          
            (4)
            a
		description of the contracting procedures used including—
            
              (A)
              whether contracts
		were awarded on a competitive basis; and
            
            
              (B)
              a
		discussion of any cost comparison conducted by the departmental component or
		office in evaluating potential contractors for the conference.
            
          
        
        
          (c)
          Within 15 days of
		the date of a conference held by any Executive branch department, agency,
		board, commission, or office funded by this Act during fiscal year 2014 for
		which the cost to the United States Government was more than
		$20,000, the head of any such department,
		agency, board, commission, or office shall notify the Inspector General or
		senior ethics official for any entity without an Inspector General, of the
		date, location, and number of employees attending such conference.
        
        
          (d)
          A
		grant or contract funded by amounts appropriated by this Act to an Executive
		branch agency may not be used for the purpose of defraying the costs of a
		conference described in subsection (c) that is not directly and
		programmatically related to the purpose for which the grant or contract was
		awarded, such as a conference held in connection with planning, training,
		assessment, review, or other routine purposes related to a project funded by
		the grant or contract.
        
        
          (e)
          None of the funds
		made available in this Act may be used for travel and conference activities
		that are not in compliance with Office of Management and Budget Memorandum
		M–12–12 dated May 11, 2012.
        
      
      
        This Act may be cited as the
	 Commerce, Justice, Science, and
	 Related Agencies Appropriations Act,
	 2014.
      
    
  
  
    July 18, 2013
    Read twice and placed on the calendar
  
